   Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 1 of 120 PAGEID #: 1




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

BECKERICH, CHRISTY,                                     PLAINTIFFS
INDIVIDUALLY AND AS
CLASS REPRESENTATIVE,
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

MEGHAN BENTLE
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

MORGAN BISHOP
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

CHRISTA BOWDLER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

REBECCA BRAUNWART
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

EILEEN BRINKMAN
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

KIM BROWN
5247 MADISON PIKE
INDEPENDENCE, KY 41051



                                        1
   Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 2 of 120 PAGEID #: 2




AND

ANDREA BURG
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

STACEY CALDWELL
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

JENNIFER CARLTON
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

VERONICA CRUMP
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

CARRISA DAUGHERTY
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

NICHOLE DOYLE
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

DEANNA DUDLEY
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

ANDREA HALKIOTIS
5247 MADISON PIKE

                                        2
   Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 3 of 120 PAGEID #: 3




INDEPENDENCE, KY 41051

AND

APRIL HOSKINS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

MALIZA JACKSON
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

TIFFANY JUSTICE
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

HEATHER KING
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

RONALD KLOTZ
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

SUSAN KLOTZ
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

AMY LEMKER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND



                                        3
   Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 4 of 120 PAGEID #: 4




TIFFANY MANNING
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

ELIZABETH MOZEA
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

LISA MULDOON
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

GARY MYERS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

JOY PATRICK
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

ANGELA PERIN
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

KELLY REYNOLDS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

VALERIE ROSE
5247 MADISON PIKE
INDEPENDENCE, KY 41051



                                        4
   Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 5 of 120 PAGEID #: 5




AND

SENECA SHELDON
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

MONICA SMITH
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

CHRISTINA STAFFORD
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

DEELA STURM
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

PHILLIP VAUGHT
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

MAJA VICKERS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

GRETA WESTERMEYER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

ISABELLE WIEHE
5247 MADISON PIKE

                                        5
   Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 6 of 120 PAGEID #: 6




INDEPENDENCE, KY 41051

AND

MELISSA WILLS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

WILLIAM WRING
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

RICHARD BRIGGS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

NATALIE CUNNINGHAM
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

EMILY DOWDEN
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

JAMIE DOWNTON
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

KIMBERLY DUTZE
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND



                                        6
   Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 7 of 120 PAGEID #: 7




DANIELLE FORMAN
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

SHAUNA FREIBERGER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

SHANNON FREY
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

MELINDA GRIESMANN
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

SHELLEY HAAS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

JOYCE LIFE-ISHMAEL
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

HOPE LOVE
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

CHERYL MACKLIN
5247 MADISON PIKE
INDEPENDENCE, KY 41051



                                        7
   Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 8 of 120 PAGEID #: 8




AND

TRACY MALLERY
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

DAWN MALONE
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

KAREN MANTER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

SHANNON OSTERFELD
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

JENNIFER PHILLIPS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

MICHAEL SAAL
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

SUZANNE THOMAS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

BRENDALEE TRAVIS
5247 MADISON PIKE

                                        8
   Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 9 of 120 PAGEID #: 9




INDEPENDENCE, KY 41051

AND

TRICIA WILLIAMS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

THOMAS WRIGHT
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

BRITTANY YOUNG
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

MARK YOUNG
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

TRACEY DURROUGH
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

TAMMY HARDIN
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

SHANNON HEEG
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND



                                        9
  Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 10 of 120 PAGEID #: 10




EMILY HEFFNER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

SHELLY KELLER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

JENNIFER KOENIG
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

TONYA LANHAM
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

OLIVIA LIGGETT
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

JULIE MYRICK
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

JENNY NEISER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

VALERIE PATRICK
5247 MADISON PIKE
INDEPENDENCE, KY 41051



                                       10
  Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 11 of 120 PAGEID #: 11




AND

SHAWNEICE PERNELL
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

KEA PETERS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

MICHELLE PIERCE
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

STEPHANIE PORTER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

LARA REEVES
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

SUSAN STREICHER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

SANDRA SUMME
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

LATONYA WILLAMS
5247 MADISON PIKE

                                       11
  Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 12 of 120 PAGEID #: 12




INDEPENDENCE, KY 41051

AND

JAMES ALLEN
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

DARRIS BOHMAN
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

DAWN BOWMAN
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

MICHAEL BROCK
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

RONNIE BROWN
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

ELISSA BUONPANE
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

HEATHER BYNUM
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND



                                       12
  Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 13 of 120 PAGEID #: 13




ARIEL COLWELL
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

CHASTITY DONK
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

DANIELLE FORMAN
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

JANET FRITSCH
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

JOSEPH GREER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

ANGELA HICKS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

ABIGAIL HILTON
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

PAULA JUMP
5247 MADISON PIKE
INDEPENDENCE, KY 41051



                                       13
  Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 14 of 120 PAGEID #: 14




AND

MICHELLE MORATH
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

ANDREA MORENO
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

VICTORIA MORSE
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

DESIREE OCHS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

TODD PETERS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

STEPHANIE PHELPS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

SARAH REED
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

RAENNA ROTH
5247 MADISON PIKE

                                       14
  Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 15 of 120 PAGEID #: 15




INDEPENDENCE, KY 41051

AND

BRIAN SCHMADEL
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

SAMANTHA SHANNON
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

KIMBERLY SHROUT
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

JENNIFER SIDERS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

MARCIE STAHL
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

SHANNON STORM-SIEG
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

DONNA TIDBALL
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND



                                       15
  Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 16 of 120 PAGEID #: 16




JESSICA WALKER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

TAYLOR WILSON
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

REBEKKAH WINKLER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

GLENDA ANDERSON
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

GLENN BEIER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

CAROLINE CIEMINSKI
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

DONNA CRASE
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

ALAINA DAVIS
5247 MADISON PIKE
INDEPENDENCE, KY 41051



                                       16
  Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 17 of 120 PAGEID #: 17




AND

LESLIE DAVIS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

TAMRA ELDERS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

GREG ELLINGTON
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

RON GERDES
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

REBECCA GERREIN
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

HANNAH HEILMAN
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

TONI IACOBUCCI
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

EMILY MADONIS
5247 MADISON PIKE

                                       17
  Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 18 of 120 PAGEID #: 18




INDEPENDENCE, KY 41051

AND

LINDSAY MCFARLAND
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

JENNIFER MILLER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

AUSTIN MONTANEZ
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

JILL PABST
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

AMANDA PRESTON-CLAPPER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

HEATHER RAPP
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

KIM RUEDEBUSCH
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND



                                       18
  Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 19 of 120 PAGEID #: 19




CONSTANCE SHEPARD
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

ABIGAIL STEDMAN
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

TAYLOR STEWART
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

MARY TOENNIS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

KIM WOOLUMS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

BRITTANY ALDRIDGE
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

MATTHEW BARKIMER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

RACHEL CAMPBELL
5247 MADISON PIKE
INDEPENDENCE, KY 41051



                                       19
  Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 20 of 120 PAGEID #: 20




AND

JAMES COOPER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

GEMMA DEPPERSCHMIDT
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

JOSEPH GREER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

SHELLEY HAAS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

ANDREA HARB
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

DUSTIE HOGUE
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

VANESSA JOHNSON
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

TERESA LYNCH
5247 MADISON PIKE

                                       20
  Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 21 of 120 PAGEID #: 21




INDEPENDENCE, KY 41051

AND

JEANIE MILLS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

RONDA MONTANO
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

CRYSTAL NAPIER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

CHRISTINE O'NEILL
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

DAVEE PENNINGTON
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

ANDREA SELLARS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

NANCY VANPELT
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND



                                       21
     Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 22 of 120 PAGEID #: 22




MINDY WIEDERHOLD
5247 MADISON PIKE
INDEPENDENCE, KY 41051

v.

SAINT ELIZABETH MEDICAL CENTER, INC.,                            DEFENDANTS
ATTN: LISA FREY
ONE MEDICAL VILLAGE DRIVE
EDGEWOOD, KY 41017

        SERVE: ROBERT M. HOFFER
        207 THOMAS MORE PARKWAY
        CRESTVIEW HILLS, KY 41017-2596

AND


SUMMIT MEDICAL GROUP, INC. d/b/a
ST. ELIZABETH PHYSICIANS
7370 TURFWAY ROAD
FLORENCE, KY 41042-4896

        SERVE: Robert M. Hoffer
        207 Thomas More Parkway
        Crestview Hills, KY 41017-2596

AND

CINCINNATI CHILDREN’S
HOSPITAL MEDICAL CENTER
3333 Burnet Avenue
Cincinnati, OH 45229

        SERVE: FRANK C. WOODSIDE III
        1900 CHEMED CENTER
        CINCINNATI, OH 45202
        (SERVE VIA CERTIFIED MAIL)

AND

CHRIST HOSPITAL
2139 AUBURN AVENUE
CINCINNATI, OH 45219

        SERVE:

                                          22
  Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 23 of 120 PAGEID #: 23




      CT Corporation System
      4400 Easton Commons Way
      Suite 125
      Columbus, OH 43219
      (Serve via Certified mail)

AND

THE CHRIST HOSPITAL
PHYSICIANS, LLC
312 WALNUT STREET #1160
CINCINNATI, OH 45202

      SERVE:
      George Vincent
      255 East Fifth Street
      Cincinnati, OH 45202
      (Serve via Certified mail)

AND

TRIHEALTH, INC.
d/b/a TRIHEALTH PHYSICIAN
PARTNERS and GROUP HEALTH
PHYSICIAN PARTNERS
Trihealth G, LLC
625 Eden Park Dr.
Cincinnati, OH 45202
&
619 Oak St.
Cincinnati, OH 45206

AND

BETHESDA HOSPITAL, INC.
c/o OSAC, Inc. Statutory Agent
100 S. Third Street
Columbus, OH 43215

AND

BETHESDA NORTH
619 Oak Street
Cincinnati, OH 45206

AND

                                       23
  Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 24 of 120 PAGEID #: 24




GOOD SAMARITAN HOSPITAL
375 Dixmyth Avenue
Cincinnati, OH 45220
c/o OSAC, Inc. Statutory Agent
100 S. Third Street
Columbus, OH 43215

AND

UC HEALTH, LLC
3200 BURNET AVE.
CINCINNATI, OH 45299-3099,

      SERVE:
      GH&R Business Services
      312 Walnut St., Suite 1800
      Cincinnati, OH 45202
      (Serve via Certified mail)

AND

UNIVERSITY OF CINCINNATI
MEDICAL CENTER, LLC
234 GOODMAN STREET
CINCINNATI, OH 45219

      SERVE:
      GH&R Business Services, Inc.
      312 Walnut St., Suite 1800
      Cincinnati, OH 45202

AND

UNIVERSITY OF CINCINNATI
PHYSICIANS COMPANY, LLC d/b/a
UC HEALTH PHYSICIANS
3200 BURNET AVE.
CINCINNATI, OH 45299

      SERVE:
      CEO, General Manager, or General
      Counsel
      University of Cincinnati Physicians
      Company, LLC
      3200 Burnet Avenue

                                            24
  Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 25 of 120 PAGEID #: 25




      Cincinnati, OH 45229

AND

MERCY HEALTH CINCINNATI, LLC
(aka Mercy Health-Cincinnati)
4760 E. Galbraith Road, Ste. 108
Cincinnati, Ohio 45236

      SERVE: CLAIRE G. COMBS
      1701 MERCY HEALTH PLACE
      CINCINNATI, OHIO 45237

AND

BON SECOURS MERCY HEALTH INC.
1505 Marriottsville Road
Marriottsville, MD 21104

      SERVE: MICHAEL P. MCQUEARY
      1701 MERCY HEALTH PLACE
      CINCINNATI, OHIO 45237

AND

MERCY HEALTH -ANDERSON
HOSPITAL LLC
7500 State Road
Cincinnati, OH 45255

      SERVE: CLAIRE G. COMBS
      1701 MERCY HEALTH PLACE
      CINCINNATI, OH 45237

AND

MERCY HEALTH WEST HOSPITALS,
LLC, d/b/a MERCY HOSPITAL WEST
3300 Mercy Health Blvd.
Cincinnati, OH 45211

      SERVE: CLAIRE G. COMBS
      1701 MERCY HEALTH PL
      CINCINNATI, OH 45237

AND

                                       25
  Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 26 of 120 PAGEID #: 26




MERCY HEALTH PHYSICIANS
CINCINNATI LLC
672 NEEB RD.
CINCINNATI, OH 45233

      SERVE: CLAIRE G. COMBS
      4600 MCAULEY PLACE
      CINCINNATI, OH 45242

AND

THE JEWISH HOSPITAL, LLC
4777 E. GALBRAITH RD.
CINCINNATI, OH 45236

      SERVE: CLAIRE G. COMBS
      1701 MERCY HEALTH PLACE
      CINCINNATI, OH 45237

                                  JURISDICTION & VENUE

  1. All above named Plaintiffs are domiciled in either Ohio, Kentucky or Indiana.

  2. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331

      because this claim “arises under” federal law; more specifically, The Sherman Anti-Trust

      Act as well as other federal claims.

  3. This Court has personal jurisdiction over Defendants because at all relevant times

      Defendants have engaged in substantial business activities in the State of Ohio. St.

      Elizabeth participated in the scheme in Ohio.

  4. This Court has personal jurisdiction over Defendants pursuant to R.C. § 2307.382 (Ohio

      Long-Arm Statute) because, at all relevant times, Defendants have systematically and

      continuously transacted, solicited, and conducted business in Ohio on their own, through

      the control of their subsidiaries, through the supply of products in Ohio, and through their

      employees, agents, or sales representatives, and Defendants have derived substantial



                                               26
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 27 of 120 PAGEID #: 27




     revenue from such business in Ohio.

5. Venue is proper in this District and Division pursuant to 28 U.S.C. § 1391(b)(2) because

     a substantial portion of the wrongful acts upon which this lawsuit is based occurred in

     this District. Venue is also proper pursuant to 28 U.S.C. § 1391(c)(2) because Defendants

     are all corporations that have substantial, systematic, and continuous contacts in the State

     of Ohio and they are all subject to personal jurisdiction in this District.

                                    CLASS ALLEGATIONS

6.       Plaintiffs bring this action on behalf of themselves and as a class action, pursuant to

     the provisions of Rules 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure on

     behalf of the following class (the “Class”).

     The members of the Class are every person who is being threatened, coerced, and illegally
     required by the Defendants to receive the first shot of Pfizer Covid-19 vaccine by
     September 1, 2021 and the second shot by October 1, 2021, or face immediate termination
     and/or other adverse consequences to their employment, careers, and reputations. The
     Class also includes every person being threatened with termination, fines, and other
     adverse consequences for refusing to receive a Covid vaccine as a condition of
     employment.

7. Excluded from the Class are employees of Defendants and their subsidiaries and affiliates;

     governmental entities (but not government employees); and the judge to whom this case is

     assigned and his/her immediate family. Plaintiffs reserve the right to revise the Class

     definition based upon information learned through discovery.

8. Certification of Plaintiffs’ claims for class-wide treatment is appropriate because Plaintiffs

     can prove the elements of their claims on a class-wide basis using the same evidence as

     would be used to prove those elements in individual actions alleging the same claim. This

     action has been brought and may be properly maintained on behalf of the Class proposed

     herein under Federal Rule of Civil Procedure 23.



                                               27
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 28 of 120 PAGEID #: 28




9. Numerosity. Federal Rule of Civil Procedure 23(a)(1): The Class Members are so

   numerous that individual joinder of all Class members is impracticable. The precise

   number of Class Members in the Classes is unknown to Plaintiffs, but may be ascertained

   from Defendants’ books and records. Class Members may be notified of the pendency of

   this action by recognized, Court-approved notice dissemination methods, which may

   include U.S. mail, electronic mail, Internet postings, and/or published notice.

10. Commonality and Predominance. Federal Rule of Civil Procedure 23(a)(2) and 23(b)(3):

   This action involves common questions of law and fact, which predominate over any

   questions affecting individual Class Members, including, without limitation:

       a. Whether Defendants engaged in the conduct alleged herein in this Complaint;

       b. Whether Defendants benefitted financially from Durrani’s wrongful conduct;

       c. Whether Plaintiffs and the other Class Members are entitled to equitable relief,

           including, but not limited to, restitution, or injunctive relief; and

       d. Whether Plaintiffs and the other Class Members are entitled to damages and other

           monetary relief and, if so, in what amount.

11. Typicality. Federal Rule of Civil Procedure 23(a)(3): Plaintiffs’ claims are typical of the

   claims of the other Class Members because, among other things, all Class Members were

   and are comparably injured and threatened by Defendants’ wrongful conduct as

   described above.

12. Adequacy. Federal Rule of Civil Procedure 23(a)(4): Each Plaintiff is an adequate

   representative for the Class because their interests do not conflict with the interests of the

   other Class Members they seeks to represent; Plaintiffs have retained counsel competent

   and experienced in complex class action litigation; and Plaintiffs intend to prosecute this



                                              28
   Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 29 of 120 PAGEID #: 29




          action vigorously. The Class’s interests will be fairly and adequately protected by

          Plaintiffs and their counsel.

    13. Declaratory and Injunctive Relief. Federal Rule of Civil Procedure 23(b)(2): Defendants,

          and each of them, have acted or refused to act on grounds generally applicable to

          Plaintiffs and the other Class Members, thereby making appropriate final injunctive relief

          and declaratory relief, as described below, with respect to the Class as a whole.

    14. Superiority. Federal Rule of Civil Procedure 23(b)(3): A class action is superior to any

          other available means for the fair and efficient adjudication of this controversy, and no

          unusual difficulties are likely to be encountered in the management of this class action.

          The damages or other financial detriment suffered by Plaintiffs and the other Class

          Members are relatively small compared to the burden and expense that would be required

          to individually litigate their claims against Defendants, so it would be impracticable for

          Members of the proposed Classes to individually seek redress for Defendants’ wrongful

          conduct. Even if Class Members could afford individual litigation, the court system could

          not. Individualized litigation creates a potential for inconsistent or contradictory

          judgments, and increases the delay and expense to all parties and the court system. By

          contrast, the class action device presents far fewer management difficulties, and provides

          the benefits of single adjudication, economy of scale, and comprehensive supervision by

          a single court.

          The Class period is from the time period of the first threat alleged in this Complaint to the

present and continuing on into the future. The Class members are seeking immediate injunctive

relief.

                ANTITRUST ALLEGATIONS RELATIVE TO ALL DEFENDANTS



                                                    29
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 30 of 120 PAGEID #: 30




1. On August 5, 2021, all six major healthcare systems in the Cincinnati area announced

   their joint vaccine mandate for all their healthcare workers:

       A. St. Elizabeth Medical Center

       B. Children’s Hospital

       C. Christ Hospital

       D. U.C. Health

       E. Tri-Health

       F. Mercy

2. What these six systems have done is to conspire against all their healthcare workers

   so that they could not work in their field because these six systems are the

   healthcare fields in the tristate.

3. Christ Hospital CEO Debbie Hayes, Cincinnati Children’s CEO Michael Fisher,

   Trihealth CEO Dr. Richard Lofgren attended the August 5 press conference to announce

   the mandate.

4. All six major health systems in Greater Cincinnati will now require the Covid-19 vaccine

   for workers this fall- a major push that comes amid their false claim of growing spread of

   the Delta variant and a flattening in vaccination rates regionwide. It’s not true.

5. Collectively, these six health systems account for nearly 63,000 employees. Nearly 40%

   are not vaccinated.

6. Individual lawsuits have been filed against these systems for vaccine claims. The facts

   from those lawsuits follow this section.




                                              30
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 31 of 120 PAGEID #: 31




7. “This is going to go a long way to putting the pandemic in the rearview mirror, if we can

   get everyone vaccinated,” Cincinnati Children’s CEO Michael Fisher said at the press

   conference. “We invite other employers to join in this effort.”

8. All six healthcare systems are using October 1 as the target date and September 1 as the

   first “shot” date.

9. Hospital officials declined to share projected vaccination rates for their staff and

   physicians, saying the numbers are estimates. The process for reporting the Covid-19

   vaccine status will be similar to the flu.

10. “It’s a condition for employment.” Trihealth CEO Mark Clement said. “We take an oath

   to do no harm. And this is one tangible way we can promote no harm for our patients.”

   This is a lie. Thousands of healthcare workers not treating patients not only never take

   that oath, they do not treat patients. It’s also offensive. The vaccine causes harm to

   workers who receive it. A vaccine is for the person taking it, not others.

11. The American Hospital Association, the American Medical Association, and the Ohio

   Hospital Association recently advised healthcare employers require workers be

   vaccinated against Covid-19.     This is completely self-serving to lock step with the

   government.

12. “Because of the highly contagious Delta variant and significant numbers of unvaccinated

   people- including children younger than 12 years old- Covid-19 cases, hospitalizations

   and deaths are again rising,” Fisher said. That too is a lie. And to blame unvaccinated

   children is evil.

13. Garren Colvin in a St. Elizabeth leadership meeting stated: “I’m not worried about

   anyone walking, they have no place to go.”



                                                31
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 32 of 120 PAGEID #: 32




14. All of the notices to all six Defendants were coordinated in both timing and content.

15. The plan was simple. If the six large systems stuck together, all the employees would be

   trapped.

16. Per the Health Collaborative, 59% of those eligible in the 15-county region have been

   vaccinated against Covid-19. This of course means 41% have not.

  FACTS RELATIVE TO ST. ELIZABETH AND ALSO IN SUPPORT OF ALL
                          DEFENDANTS

17. St. Elizabeth in this lawsuit is only a Defendant on the Anti-Trust case. There is a

   separate lawsuit against St. Elizabeth in federal court in Kentucky. These

   allegations also appear there. However, these allegations pertain to the other

   Defendants too.

18. Defendants are requiring a mandate many of of their providers believe is dangerous and

   ineffective (Exhibit 1).

19. Plaintiffs on behalf of this class wish to not only stop the mandate, but stop the

   discriminatory the testing being required for asymptomatic healthcare workers and those

   who do have an exemption. Any discrimination is not warranted.

20. The world can disagree by 50% or more. This Court can disagree if it chooses. But,

   these Plaintiffs assert, with testimonial firsthand knowledge, the covid and vaccine issue

   in this country has been one of fraud upon the public from government, pharmaceutical,

   social media, mainstream media, corporate America, healthcare and political parties.

   These Plaintiffs are not alone. So do 50% of the St. Elizabeth medical providers pursuant

   to those on Exhibit 1. The most recent fraud is Americans are not receiving an FDA

   approved vaccine (Exhibit 3).




                                             32
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 33 of 120 PAGEID #: 33




21. The Medical Exemption form, Exhibit 4, is a blanket conclusionary form which their

   own doctors contradict. Exhibits 1 and 2.

22. The main purpose in the dismissal and refiling was the obtainment of affidavits. These

   are a work in progress and those affidavits will be filed in support of injunctive relief

   before the hearing.

23. However, in light of the attached letter, Exhibit 1, and the attached report/letter Exhibit

   2 coming from nearly 50 St. Elizabeth doctors and practitioners, we are refiling now.

   This Court must help save these workers and by extrapolation, this country.

24. Dr. Amy J. DiChiara wrote a 27-page letter to Garren Colvin, CEO of St. Elizabeth

   Hospital, Dr. Robert Pritchard, CEO of St. Elizabeth Physicians and the Board of St.

   Elizabeth Healthcare (Exhibit 2). It is a detailed explanation of all the issues and speaks

   for itself. A review of all the bold subtitles says it all. This applies to all Defendants.

25. Why would any St. Elizabeth or tristate healthcare workers take the vaccine which a

   group of esteemed doctors at the facility would not recommend taking?

26. Exhibit 2 was provided to Colvin and Pritchard, who promised it would be sent to the

   Board. They did not send it to the Board. They only sent it to only the St. Elizabeth

   Physicians Executive Team, not the community Board members.

27. The St. Elizabeth Healthcare/Physician letter sent to their workers on August 6 states:

   “vaccines will provide strong protection against unintentionally carrying the virus to

   work and spreading it to patients and peers.” All of the Defendants letters said the same

   thing.

28. Colvin and Pritchard know this is not true. Colvin conceded that point and promised he

   would write a “new letter” to the workers.



                                             33
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 34 of 120 PAGEID #: 34




29. Despite this, no new letter to healthcare works has been sent.

30. No other Defendant has written a correction.

31. Colvin claimed the real reason for the vaccine mandate is its “therapeutic” basis. He

   admitted the letter sent to the healthcare workers was misleading.

32. Defendants are intentionally misleading the healthcare workers. They are misleading

   them with the claim the vaccine will stop the spread of infection.

33. Defendants KNOW they have lied to the entire work force (Exhibit 3).

34. At Defendant hospitals, vaccinated patients are in ICU. The unvaccinated are obese or

   morbidly obese or have diabetes. Often times there are more patients in the ICU for drug

   overdose or alcoholism or suicide attempts rather than Covid patients. These have

   skyrocketed in the last year from lockdowns.

35. Defendant primary care doctors are sending Covid patients to their hospitals, no matter

   the security.

36. The FDA approval letter to Defendant workers is also a lie, pursuant to St. Elizabeth

   doctors. The Comirnaty vaccine is the one approved and is not even in production

   (Exhibit 3).

37. The attached emails prove the fraud (Exhibit 3).

38. The above facts apply to all Defendants because all have told the same lies.

             THIS IS FRAUD ON THE ENTIRE AMERICAN PUBLIC.

            STRONGEST CLAIM NOT VIOLATION OF ANTITRUST

                                 VIOLATION OF ADA

39. Plaintiffs assert as their strongest claim this fact scenario which they can prove by sworn

   testimony and affidavits. It is Cause of Action I and II.



                                             34
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 35 of 120 PAGEID #: 35




40. Without conceding Pfizer’s vaccine is approved or that Defendants can under law

   mandate a vaccine (Plaintiffs refute both), let’s assume both the above.

41. If both are true, would it not require Defendants NOT to corrupt the process?

42. The American Disability Act allows anyone to seek a medical or religious exemption. It

   is the law.

43. The evidence will be, despite their denial, Defendants directly, indirectly, “wink and a

   nod” or however you want to describe it, had their physicians deny medical exemptions

   carte blanche with few exceptions.

44. The process for deciding medical and religious exemptions is corrupted too by an

   unknown committee, unknown members, violation of confidentiality and delay in

   deciding them.

45. This has resulted in for EVERY member of the class either having not received the

   exemption; caused them to not even apply for the exemption or to give up and resign or

   to get vaccinated. Other consequences are no doubt applicable. For those who have

   received an exemption, discriminatory testing has been required.

                 FACTUAL ALLEGATIONS RELATIVE TO CCHMC

46. Children’s Hospital Medical Center (CCHMC) will place employees on two-week

   suspension on October 1, 2021, if not fully vaccinated for COVID-19.

47. The two-week suspension will give employees “time to think and comply.”

48. CCHMC will terminate employment on October 31, 2021, if employee is not fully

   vaccinated.

49. CCHMC CEO, Michael Fisher, lacks integrity.

50. CCHMC providing unethical and immoral actions.



                                            35
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 36 of 120 PAGEID #: 36




51. CCHMC is violating medical autonomy.

52. CCHMC is falsifying Informed Consent.

53. CCHMC leadership causing peer pressure on associates.

54. CCHMC guilting associates.

55. CCHMC is knowingly holding career and salary as leverage to vaccinate.

56. CCHMC is coercing all associates.

57. CCHMC is knowingly creating animosity between the vaccinated and unvaccinated

   associates.

58. CCHMC is knowingly creating mental health distress in associates regarding COVID–19.

59. CCHMC COVID–19 mandate is creating associates home issues with spouse/significant

   other.

60. CCHMC advised associates not post on social media accounts regarding

   vaccines/protests.

61. CCHMC is forcing their associates to do an action that associate does not believe in.

62. CCHMC knowingly is putting patients’ lives at risk by the vaccine mandate.

63. CCHMC is ridiculing associates by blaming them for “spreading Covid.”

64. CCHMC has created a hostile work environment.

65. CCHMC giving employees very short and unfair timeline.

66. CCHMC is refusing employees alternative options to COVID-19 vaccine.

67. Religious and Medical exemptions being denied.

68. CCHMC requiring employees to report for shift even after exposure to COVID-19

   person.

69. CCHMC is requiring employees to use their PTO if side effects from COVID-19 vaccine.



                                            36
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 37 of 120 PAGEID #: 37




70. CCHMC refusing to allow employees to use accrued PTO time during COVID-19

   “suspension.”

71. CCHMC utilizes a self-screening COVID process for employees.

72. CCHMC requiring religious or medical exemption to “prove nursing judgement or

   abilities.”

73. CCHMC HR department will decide who gets exemption approval.

74. CCHMC requires supporting documentation for religious exemption.

75. Dedication is no longer valued at CCHMC.

76. CCHMC not reporting all adverse side effects.

77. CCHMC pressuring employees to receive COVID-19 vaccine.

78. CCHMC criticizing unvaccinated employees stating they are “harmful.”

79. CCHMC, Cleft & Craniofacial Clinic physicians, tell other employees “the unvaccinated

   should be fired immediately.”

80. CCHMC, Cleft & Craniofacial physicians, tell other employees the unvaccinated “they

   should be ashamed of themselves.”

81. CCHMC offers cash incentives to get the COVID-19 vaccine.

82. CCHMC is shaming employees for not receiving COVID-19 vaccine to date.

83. CCHMC rehiring employees but requires vaccination decision before proceeding with

   orientation.

84. CCHMC is not providing internal website with an exemption option nor

   questions/concerns tab.

85. CCHMC is making mandate an ultimatum.




                                          37
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 38 of 120 PAGEID #: 38




86. COVID-19 vaccine administration form requires signature stating, “I volunteered to take

   this vaccine.”

87. CCHMC has no regard to personal belief, natural immunity or informed consent.

88. CCHMC administration/management are bullying and harassing unvaccinated

   employees.

89. CCHMC is blatantly lying and passing false information to employees.

90. CCHMC employees are seeing employer retaliation.

91. CCHMC refuse to allow titer draws prior to COVID-19 vaccine.

92. CCHMC has threatened employees that if caught protesting for Medical Freedom, they

   will be terminated.

93. CCHMC is manipulating employees.

94. CCHMC is currently short staffed prior to COVID-19 vaccine mandate.

95. Physicians refusing to sign medical exemptions stating, “our hands are tied.”

96. CCHMC advising employees they are not receiving exemptions at this time.

97. CCHMC instructing physicians and nurse to push COVID-19 vaccine.

98. CCHMC refused to give employees annual raise in 2020 due to COVID-19 pandemic and

   expenses from it.

99. Personal and philosophical reasons for not receiving COVID – 19 vaccines will not be

   granted.

100.       Deadline for associate’s completion of COVID – 19 vaccine is October 1, 2021.

101.       CCHMC mission is “to purse optimal health for every child within our reach.”

102.       CCHMC CEO, Michael Fisher, has an income of 1.7 million annually.




                                            38
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 39 of 120 PAGEID #: 39




103.       CCHMC is knowingly mandating the booster vaccine once the requirements are

   presented.

104.       CCHMC knowingly has an interview process to question employees with

   exemptions.

105.       CCHMC knowingly is mandating personal religious information from associates.

106.       CCHMC knowingly was awarded government funding from if facilities

   “mandated” vaccine.

107.       CCHMC knowingly forces physicians to violate the Hippocratic Oath or be

   reprimanded.

108.       CCHMC knowingly forces nurses to violate the Nightingale Oath or be

   reprimanded.

109.       CCHMC is knowingly disregarding the Nuremberg Code.

110.       CCHMC knowingly is denying medical letters from physicians regarding

   employees with medical conditions re: COVID-19 exposure.

111.       CCHMC knowingly has to mandate the Influenza (Flu) vaccine, with 80%

   vaccination rate, in order to keep Medicare/Medicaid funding under the Affordable Care

   Act (ACA).

112.       CCHMC unable to provide specific information on COVID – 19 vaccines.

113.       CCHMC knows there is NO specific test to rule the Delta variant.

114.       CCHMC knows that the PSR testing can not specify a specific virus.

115.       CCHMC is knowingly aware that antibodies remain in person’s blood for 90

   days.




                                          39
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 40 of 120 PAGEID #: 40




116.        CCHMC is knowingly aware that patients/associates tested within 90 days of

   positive test will result in false/positive readings.

117.        CCHMC is knowingly aware that they cannot count positive tests conducted

   within 90 days of positivity.

118.        CCHMC is stating the COVID-19 vaccine prevents one from COVID-19 virus.

119.        CCHMC states the COVID-19 vaccine prevents transmission of the COVID-19

   virus.

120.        CCHMC knowingly acknowledges COVID-19 can be contracted in fully

   vaccinated.

121.        CCHMC knowingly is falsifying the correct number of COVID-19 cases.

122.        CCHMC knowingly is falsifying reports to VAERS on adverse side effects.

123.        CCHMC knowingly is not reporting all adverse side effects to VAERS.

124.        CCHMC knowingly is having associates report to work during exposure to

   positive COVID-19 family members in same home.

125.        CCHMC knowingly is violating First Amendment Rights.

126.        CCHMC knowingly is violating human, civil and legal rights.

127.        CCHMC is knowingly violating HIPAA Policy.

128.        CCHMC is knowingly committing Adult and Child Abuse.

129.        CCHMC is forcing tyranny.

130.        CCHMC Knowingly allowing management to call employees; stupid, dumb,

   incompetent, and uneducated.

131.        CCHMC knowingly knows of an Ethics complaint filed on August 12, 2021 for

   workplace harassment.



                                              40
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 41 of 120 PAGEID #: 41




132.      CCHMC, Dr. Saal, is knowingly bullying employees stating, “you should be fired

   for not vaccinating.”

133.      CCHMC knowingly has management texting employees recommending they find

   outside jobs outside of hospital.

134.      CCHMC knowingly “suspended” an employee for posting on personal social

   media, opinions on hospital mandate. Advised her to not return until she sought medical

   attention from a physician stating she was “mentally fit to return”.

135.      CCHMC knowingly denied a Christian employee a religious exemption and stated

   “It would have been approved if you were Indian.”

136.      CCHMC knowingly changed termination wording to separation.

137.      CCHMC is knowingly denying exemptions due to “the medical board and I

   recommend the vaccine”.

138.      CCHMC CEO, Michael Fisher, is bypassing Directors in the exemption process.

139.      CCHMC knowingly knows that PET scans regarding cancer patients will have a

   false/positive result. Due to the vaccine.

140.      CCHMC is knowingly offering traveling nurses, who are vaccinated, to take

   NICU positions for $2800/week.

141.      CCHMC knowingly will not allow employees to work nor offer an additional

   incentive. Claims “better financially.”

142.      CCHMC knowingly is aware that the VAERS website is reporting 6,000 deaths

   from the vaccine. Which is a lie, all cases are not being reported.

143.      CCHMC knowingly is aware that the VAERS website is reporting 35,000 from

   adverse side effects. Which is a lie, all cases are not being reported.



                                                41
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 42 of 120 PAGEID #: 42




144.      CCHMC knowingly laid off employees from April 2020 – September 2020 due to

   lack of admissions.

145.      CCHMC CEO, Michael Fisher, knowingly told employees they are not to take to

   any media outlets.

146.      CCHMC CEO, Michael Fisher, knowing admitted that persons can still be

   infected with COVID-19 after vaccination.

147.      CCHMC CEO, Michael Fisher, claims that natural infection is not more

   protective than the COVID-19 vaccine.

148.      CCHMC CEO, Michael Fisher, knowingly claims the COVID-19 vaccines are

   proven to be highly protective, even against other variants.

149.      CCHMC CEO, Michael Fisher, knowingly states that” it is impossible to contract

   COVID-19 from the vaccine.”

150.      CCHMC CEO, Michael Fisher, knowingly states “testing forms we use can detect

   the variants”.

151.      CCHMC CEO, Michael Fisher, knowingly stated “the trails so far have not tested

   the vaccine in immunocompromised people.”

152.      CCHMC CEO, Michael Fisher, knowingly terminated two employees just for

   talking to media. On their personal time.

153.      On August 5, 2021, Cincinnati Children’s Hospital Medical Center (CCHMC)

   sent out an email to all employees, vendors, contractors and volunteers that they must be

   fully vaccinated by October 1, 2021.

154.      Exemption forms were not sent out until August 13, 2021.

155.      Psychological Exemptions are not being offered as have been in the past.



                                           42
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 43 of 120 PAGEID #: 43




156.       Mandate states that if the vaccine causes side effects, employees must use their

   PTO time to be off.

157.       By submitting a medical exemption, you are required to give CCHMC full access

   to your medical records.

158.       Managers at CCHMC are encouraging their staff who refuse to get the vaccine to

   find a job outside the hospital.

159.       In the hospital chat “YAMMER”, CCHMC doctors were telling everyone that no

   one has died from the covid vaccine.

160.       Employee states that HIPAA and other privacy acts are not being followed by

   staff as they are asking people if they are vaccinated and their reasoning for not doing so.

161.       Employee was told that her religious exemption was denied and that if she was

   “Indian”, they would have approved it.

162.       Employee states that they were performing their own temperature checks at the

   beginning of their shift. They were to record it in a notebook and someone would come

   at the end of the shift and sign off on it.

163.       Employee has asked for the ingredients of the vaccine several times and each time

   has been told they don’t have them.

164.       Employee states that they are still looking for COVID vaccination participants in

   a study, yet they are mandating something they are still researching.

165.       Employee states that numerous children who have received the vaccination have

   come back to their emergency rooms with cardiac arrest, myocarditis, endocarditis and

   many other issues.




                                                 43
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 44 of 120 PAGEID #: 44




166.      Employees who have tested positive for antibodies are still being mandated to

   take the vaccine.

167.      Employee states she asked her manager about getting a medical exemption due to

   nursing her child and was told to “switch her baby to formula.”

        FACTUAL ALLEGATIONS RELATIVE TO CHRIST HOSPITAL

168.      Christ Hospital sent out email to all employees, vendors, contractors and

   volunteers on August 5, 2021 that the vaccine will be mandated with a deadline of

   October 1, 2021.

169.      Email dated August 5, 2021 stated that anyone getting the Moderna vaccine must

   get their first vaccine by September 2, 2021 and their second dose by October 1, 2021.

   Anyone not complying with the mandate will be subject to being suspended and/or

   terminated.

170.      Exemption forms were sent out to staff on August 13, 2021 and must be returned

   no later than September 24, 2021.

171.      Vaccine waiver that is to be signed by the employees, vendors, contractors and

   volunteer states that “I understand the benefits and risks of being vaccinated and I

   voluntarily assume full responsibility for any reactions that may result.”

172.      If granted exemption, employees, vendors, contractors and volunteers agree to be

   tested weekly for COVID-19.

173.      Deborah Hayes, President and CEO, told an employee “All healthcare facilities,

   not only from our area, but all of us will be implementing this policy, so think hard

   before making your decision to leave, you may not have a career.”




                                            44
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 45 of 120 PAGEID #: 45




174.      Member of Infectious Control Committee told a staff member that only 50% of

   COVID tests are accurate.

175.      Billing department employee states that Christ Hospital receives around $10,000

   for a positive COVID patient, another $15,000 for a COVID hospitalization and $30,000

   for a COVID death.

176.      Employee states that if someone in their immediate family tests positive for

   COVID they are still required to report if they are asymptomatic.

177.      Employee states that one employee called and stated her entire family had tested

   positive for COVID. Christ Hospital told the employee to report to work since she was

   asymptomatic. Employee reported to work and ate lunch with everyone in the lunchroom

   and took their breaks with other staff members as well. The employee was tested at the

   end of her shift and received a positive result.

178.      Employee states that no COVID tests are being given to the vaccinated patients

   before their procedures and some have been tested after the procedure and found to have

   COVID.

179.      Employee states that at first, temperature checks were being performed when they

   entered the hospital, but it has not happened in months.

180.      Employee states that during the no visitor policy, nurses, at their discrepancy,

   were allowing certain families to come in and visit their loved ones.

181.      Employee states that there has always been a pregnancy deferment option for any

   vaccine. However, Christ Hospital is not allowing this deferment for the vaccine

   mandate.




                                             45
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 46 of 120 PAGEID #: 46




182.       On July 11, 2021, an employee sent an email to Deborah Hayes, Thomas

   Lamarre, Victor DiPilla, Rosie Thomas, and Amanda Thompson, asking questions related

   to the Covid-19 vaccine.

183.       On July 11, 2021, the President and CEO of The Christ Hospital Health Network

   (TCHHN), Deborah (Debbie) Hayes, replied to the email. In this reply, Debbie assured

   the employee “that there are NO financial considerations or incentives that are

   influencing any decisions that we make related to COVID or the vaccine.” In addition,

   Debbie stated that she hoped “that all of our team members will choose to stay with us

   once we move into the next phase of requiring the vaccine. A growing number of

   healthcare organizations across the county have already made their announcements to do

   so.”

184.       On August 5, 2021, an email from the President and CEO, Debbie Hayes, and the

   Chief Clinical Officer/President TCHP, Costa Andreou, was distributed notifying of a

   new policy taking immediate effect and requiring the Covid-19 vaccine by October 1,

   2021.

185.       Those who have not received the Covid-19 vaccine by October 1, 2021, in

   accordance with the policy, will be deemed “unfit to work.”

186.       Those who have received exemptions for the Covid-19 vaccine will be required to

   undergo testing for Covid-19 on a weekly basis.

187.       On August 9, 2021, an email from the TCHHN President and CEO, Debbie

   Hayes, and the TCHP Chief Clinical Officer/President, Costa Andreou, was distributed

   which included a comparison of the Delta variant to the chickenpox and claimed that




                                           46
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 47 of 120 PAGEID #: 47




   everyone is vaccinated against the chickenpox. This same email also bargained

   productive dialogue for information needed for informed decisions.

188.      On August 9, 2021, an employee sent an email to the head of infectious disease at

   TCHHN, Dr. Thomas Lamarre, asking two questions:

       a. “What test do we have to determine alpha vs delta variants?”

       b. “How do we know, beyond a shadow of a doubt, that the delta variant is running

          rampant?”

189.      On August 10, 2021, Dr. Thomas Lamarre provided an emailed response to the

   employee which included the following statements:

       c. “The CDC reports viral sequencing data from 17 states that track variants.”

       d. “The Ohio Department of Health also performs viral sequencing, but not real time

          and their data typically lags 4 to 6 weeks behind everyone else’s.”

       e. “University of Cincinnati and Cincinnati Children’s both perform real time viral

          sequencing for the community (not published-personal communication; data also

          presented to ODH and Cincinnati and Hamilton County Health Depts.) with viral

          sequencing this past week demonstrating over 90% of viral sequences delta

          variant.”

190.      On August 10, 2021, an employee received an email from Diane Bolser, Manager,

   Registration Services, identifying the employee “as an employee who has not received

   the Covid vaccine.” The email continued asking for proof of vaccination if already

   vaccinated, and if not already vaccinated asking about any questions regarding the

   exemption process and providing FAQs.




                                           47
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 48 of 120 PAGEID #: 48




191.      During a virtual meeting, Debbie Hayes stated “All healthcare facilities in not

   only this area but all over the US will be implementing this policy, so think really hard

   before making your decision to leave; you may not have a career!”

192.      The Christ Hospital (TCH) has a policy stating that 100% remote employees are

   exempt from the 2021 COVID-19 vaccination mandate.

193.      On March 16, 2021, Dr. Jamie Waselenko, a TCH physician, wrote a letter to

   TCHP Clinical Officer/President, Dr. Costa Andreou, expressing safety concerns

   surrounding the Covid-19 vaccination. Following the letter, Dr. Waselenko’s contract

   with TCHP was not renewed.

            FACTUAL ALLEGATIONS RELATIVE TO TRIHEALTH

194.      On August 5, 2021, TriHealth sent out email to all employees, vendors,

   contractors and volunteers mandating the vaccine by October 1, 2021.

195.      Mark Clement, President and CEO of TriHealth, sent email out to staff and asking

   them to “do no harm to your patients and get vaccinated.”

196.      Mark Clement, President and CEO of TriHealth said in an employee forum “In no

   way are we forcing you to get the vaccine. This is a choice, your choice to make and if

   whether or not you want to stay employed with TriHealth.”

197.      TriHealth employees are being bribed to get the vaccine with Reds Tickets and

   pay increases.

198.      Corporate employees have threatened staff that they are fully prepared to hire

   nurses from the Philippines and pay them $50-$70 an hour.

199.      TriHealth has sent out emails to previous employees asking them to return and

   offering them up to a $33,000 bonus.


                                            48
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 49 of 120 PAGEID #: 49




200.      Employee stated that a co-worker in management told her that TriHealth is

   receiving a kickback for getting their employees vaccinated.

201.      Employee states that if an exemption is granted they are required to consent to

   weekly testing.

202.      Employee states her manager knowingly had COVID and still came to work and

   made rounds without wearing a mask.

203.      Employee states two co-workers that live in the same household and one tested

   positive for COVID and the other did not. The employee who did not test positive still

   had to report because she was asymptomatic.

204.      Employee states that patients have been spread out over the entire hospital rather

   than centralized together due to a staff shortage and having to place them where beds

   were available.

205.      Employee states that she has cared for COVID patients and open heart surgery

   patients during her shift. She reported it to the President and CEO, Mark Clement and

   was told “to continue to wear PPE and everything would be fine.”

206.      Employee states that she was left alone during her shift with 9 patients by herself

   due to staffing.

207.      Employee states that the ratio on critical floors is 6-7 patients per nurse, which is

   not following procedure.

208.      Employee states last year on the 11th floor at Good Samaritan, a patient was found

   dead in their room and not been checked on for over 8 hours due to staffing issues.

209.      TriHealth managers are encouraging anyone who is breastfeeding a child to get

   the vaccine and “pass the antibodies on to their babies.”



                                            49
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 50 of 120 PAGEID #: 50




210.      Employees who are pregnant or who are experiencing fertility issues are being

   mandated to get the vaccine because their exemptions are being denied.

            FACTUAL ALLEGATIONS RELATIVE TO UC HEALTH

211.      On August 5, 2021, University of Cincinnati Medical Center emailed all

   employees, vendors, contractors and volunteers informing them of the vaccine mandate

   for October 1, 2021.

212.      On August 10, 2021, an email came out stating “Our tests look for pieces of viral

   genetic material specific to the virus that causes COVID-19. However, we don’t

   sequence viral specimens, so we can’t tell which strain (ex. Delta variant) it is.

213.      Rick Lofgren, CEO of UC Health is President of the Ohio Hospital Association.

   He is pushing vaccine mandate on everyone. On a live broadcast to the staff, he stated

   the vaccine was safe and has no long-term effects. However, when it was published, the

   version they received live was altered and didn’t have the same comments in it.

214.      UC students were told that they can request an alternative site placement should

   they choose not to take the vaccine. If an alternative site is not available, then it will

   affect their on-time completion of academic requirements and/or graduation.

215.      On August 12, 2021, staff statistics were sent out to an employee. It stated they

   had to close down 13 beds in the 3 South (Neuro), 4 beds in 5 SW, 4 beds in Ridgeway

   inpatient and 8 beds in 8 NW due to lack of staffing.

216.      On August 12, 2021, the supply report stated that the use of the supplies had

   decreased in the following areas:

          a. N95 masks

          b. Simple masks


                                             50
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 51 of 120 PAGEID #: 51




          c. Isolation gowns

          d. Bleach Wipes

217.      On August 12, 2021, the employee health reports stated that they had 40 positive

   COVID tests from the staff, 17 of those had been vaccinated in the last 7 days.

218.      On August 16, 2021, Jimmy Duncan, SVP and Chief Human Resources

   announced a $52 million investment into their employee incentive program which

   included pay increases and referral bonuses.

219.      Employees feel they are being discriminated against for not getting the vaccine.

   Managers are making cruel comments to the staff who are refusing.

220.      Employee in the Radiology department states she told her manager she was not

   going to receive the vaccine. The manager responded in front of the entire department

   “Bunch of DAMN anti-vaxxers.”

221.      Employee states he is recovering from a brain aneurysm and being denied an

   exemption.

222.      Employee states she knows of several patients who received the vaccine and it

   was never documented.

223.      Defendant UC Health has internally adopted a blanket policy of refusing to grant

   or even consider any medical or religious exemptions from receiving the mandated

   COVID-19 vaccine.

224.      Defendant UC Health routinely ignores any and all medical conditions of concern

   to Plaintiffs, and mandates that all Plaintiffs receive vaccination despite any medical

   condition which poses problematic to vaccination. Such mandate has, at times, stood in




                                            51
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 52 of 120 PAGEID #: 52




   spite of multiple physicians advising an employee against receiving the COVID-19

   vaccine.

225.      Defendant UC Health refuses to medically exempt employees from COVID-19

   vaccination who have had previous adverse reactions to other vaccines.

226.      Defendant UC Health refuses to accommodate any employee who sincerely holds

   religious beliefs precluding the employee from voluntarily receiving the COVID-19

   vaccine.

227.      Defendant UC Health mandates COVID-19 vaccination for all employees who are

   pregnant, nursing, or trying to become pregnant, in spite of any concerns or objections

   such employees have to receiving vaccination on this basis.

228.      Defendant UC Health makes no exemption to the mandated COVID-19 vaccine

   for employees who have already contracted COVID-19 and fully recovered, regardless of

   tests indicating such employees retain COVID-19 antibodies.

229.      Defendant UC Health makes no exemption to the mandated COVID-19 vaccine

   for employees working entirely remotely, in spite of the fact that such employees never

   interact in person with coworkers or the public.

                FACTUAL ALLEGATIONS RELATIVE TO MERCY

230.      On August 5, 2021, an email was sent by David Fikse, President/Cincinnati

   Market to all roles within Mercy Health, whether clinical or shared services, working on

   site or remotely stating that a vaccine mandate was “coming” but failed to give a

   deadline.

231.      Mercy Health stated they were not mandating the vaccine “system wide” but

   rather only mandating it in select markets.


                                           52
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 53 of 120 PAGEID #: 53




232.      Brian Smith, Chief Operating Officer stated that this decision was based on “our

   firm belief, grounded in scientific evidence, that the benefits of the vaccine far outweigh

   any potential risks.” Brian Smith has been pushing the vaccine to employees since the

   announcement was made.

233.      As of August 12, 2021, after repeated requests for exemption forms, Mercy

   Health they had to “create them” and would get them out as soon as they could.

234.      Employees state that within 24 hours of the mandate being announced, raises

   were announced to almost the entire staff.

235.      Employees states that in addition to the raises that they are receiving bribes of

   being entered into a raffle for $1,000 if they get the vaccine.

236.      Several employees report that they have been using improper PPE since the

   pandemic started.

237.      Employee states that Mercy Health sent an interdepartmental memo stating the N-

   95 masks are no longer needed in COVID-19 confirmed cases, unless an aerosolizing

   procedure is taking place.

238.      Employee states the form required when vaccinating a patient is called a VIS

   (Vaccine Information Statement) is not being used. Instead, they are using an EUA form.

239.      Several employees report they were required to re-use their N-95 masks due to a

   shortage.

240.      Employee states that when the pandemic started, they didn’t have enough masks

   in the hospital so they had to reach out the community for help to acquire some.




                                            53
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 54 of 120 PAGEID #: 54




241.      Employee in the Maintenance department states that he watched all the fraudulent

   spending going on and when something was needed they were told to “charge it to the

   COVID funds.”

242.      Employee states that she is seeing firsthand the effects of the vaccine which are

   but not limited to;

          a. Tremors

          b. Pulmonary Embolisms

          c. Neurological Disorders

          d. Blood Clots

          e. Death

243.      Employee states that she received a call from a patient’s family member because

   they had received the death certificate of their loved one. The family was upset because

   the cause of death was listed as COVID. The family member stated that she called the

   Cincinnati Coroner’s Department and was told they had to put COVID down regardless if

   it was the direct cause or not.

244.      Several employees state that the majority of those hospitalized at this time are

   vaccinated patients.

245.      Several employees state that with a positive COVID diagnosis in their direct

   household; they were told to report anyway as long as they weren’t running a fever.

246.      Employee states that many in her department are trying to get pregnant, are

   pregnant and/or breastfeeding their children and have autoimmune disorders and are

   being told they will still be required to the get vaccine.




                                             54
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 55 of 120 PAGEID #: 55




247.      Several employees states they are suffering from panic attacks and emotional

   breakdowns over being required to get the vaccine and the uncertainty of their future.

       GOVERNMENT INVOLVEMENT IN HEALTHCARE AND DEFENDANT

248.      Exhibit 5 is the chart reflecting how Defendant and all tristate hospitals received

   in 2020 massive amount of money from government via the taxpayer.

   According to Lori Ritchey Baldwin, Defendant CFO 70% of St. E patients are covered by

   Medicare and Medicaid.

249.      The major portion of the federal government's health business is conducted

   through contracts and grants to states, localities, and private providers and organizations.

   The federal government acts through financing intergovernmental and interorganizational

   contracts to encourage various public health initiatives, convening participants around an

   issue, coordinating activities, and developing state and local provider contracts. In return

   for federal funds, states, localities, and private organizations must follow the federal

   standards and policies set in the contract. Thus in many programs, the federal government

   takes an oversight, policy-setting, and technical assistance role, rather than a direct

   provider role. Federal contracts can take the form of seed money for researching and

   developing new programs, such as Community Mental Health Centers, or they can be

   support for ongoing activities, such as the Early Periodic Screening, Detection, and

   Treatment Program. Contracts can be made with agencies to operate specific public

   health programs or to support general agency activities. Contracts can also be made with

   health care providers, such as nursing homes or home health agencies, for directly

   delivering personal health services. Contracts with local areas and providers may be

   operated through the states or be made directly with the local areas and private sector.



                                             55
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 56 of 120 PAGEID #: 56




250.       The federal government plays a large role in the public health system in the

   country. It surveys the population's health status and health needs, sets policies and

   standards, passes laws and regulations, supports biomedical and health services research,

   helps finance and sometimes delivers personal health services, provides technical

   assistance and resources to state and local health systems, provides protection against

   international health threats, and supports international efforts toward global health. The

   federal government does all of these mainly through two delegated powers: the power to

   regulate interstate commerce and the power to tax and spend for the general welfare.

251.       At present, the main federal unit with responsibility for public health is the United

   States Public Health Service in the Department of Health and Human Services. The

   second major unit is the Health Care Financing Administration, also in the Department of

   Health and Human Services.

252.       The Secretary of the Department of Health and Human Services is chosen by the

   President of the United States and sits in his Cabinet.

253.       The United States Public Health Service includes the (1) Centers for Disease

   Control; (2) the National Institutes of Health.

254.       The Centers for Disease Control, the main assessment and epidemiologic unit for

   the nation, directly serves the population as well as providing technical assistance to

   states and localities. The National Center for Health Statistics within the Centers for

   Disease Control is the main authority for collecting, analyzing, and disseminating health

   data.

255.       The major portion of the federal government's health business is conducted

   through contracts and grants to states, localities, and private providers and organizations.



                                            56
    Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 57 of 120 PAGEID #: 57




    256.         It should be noted that the public health system, as divided above by national,

        state, and local settings, is not necessarily that static. There are many channels for

        information and coordinated activity between national, state, and local levels in both the

        public and private sectors, just as there is exchange of information and coordination of

        activity between the health agencies, other agencies, and private actors.

    257.         Hospitals can not survive with the Medicare and Medicaid payments made to

        them.

    258.         Case 1:21-cv-22440-KMN filed by Trump v. Facebook describes how the U.S.

        government worked with Facebook to censure and de-platform Donald Trump from

        Facebook. Trump maintains the social media action is in reality government action.

        While true, that’s not even close to how government directs hospitals.

    259.         Defendants receive the majority of their funding from the state and federal

        government in the form of Medicare and Medicaid payments.1

    260.         In addition, as of May 2021, Congress had allocated $175 billion in relief for

        healthcare providers to help them recoup losses tied to the Covid-19 pandemic.2

    261.         Moreover, the major portion of the federal government's health business is

        conducted through contracts and grants to states, localities, and private providers and

        organizations. The federal government acts through financing intergovernmental and

        interorganizational contracts to encourage various public health initiatives, convening

        participants around an issue, coordinating activities, and developing state and local

        provider contracts. In return for federal funds, states, localities, and private organizations



1
  The Nation's Health Dollar ($3.8 Trillion), Calendar Year 2019: Where It Came From (cms.gov) (last visited August
13, 2021)
2
  CARES Act Provider Relief Fund: Data | HHS.gov (last visited August 21, 2021)

                                                        57
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 58 of 120 PAGEID #: 58




   must follow the federal standards and policies set in the contract. Thus, in many programs,

   the federal government takes an oversight, policy-setting, and technical assistance role,

   rather than a direct provider role. Federal contracts can take the form of seed money for

   researching and developing new programs, such as Community Mental Health Centers, or

   they can be support for ongoing activities, such as the Early Periodic Screening, Detection,

   and Treatment Program. Contracts can be made with agencies to operate specific public

   health programs or to support general agency activities. Contracts can also be made with

   health care providers, such as nursing homes or home health agencies, for directly

   delivering personal health services. Contracts with local areas and providers may be

   operated through the states or be made directly with the local areas and private sector.

                  PRESIDENT BIDEN & VACCINE MANDATES

262.      July 29, 2021: Quotes from video

   https://www.youtube.com/watch?v=UVIXqa9Rcg0

263.      “I’m calling on all states and local governments to use funding they have

   received, including from the American Rescue Plan, to give $100 to anyone who gets

   fully vaccinated” (Video time = 2:20 – 2:30)

264.      “It’s time to impose requirements on key groups to make sure they’re vaccinated”

   (Video time = 2:50 – 2:57)

265.      “ Like what many other civilian hospitals are doing, The Department of Veterans

   Affairs will now require Covid-19 vaccines for Doctors and nurses and other healthcare

   workers who provide medical care for our veterans” (video time = 3:05 – 3:19)




                                            58
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 59 of 120 PAGEID #: 59




266.         “Next, since many vaccinations are required for active duty military today, I’m

   asking the Defense department to look into how and when they will add Covid-19 to the

   list of vaccinations our armed forces MUST GET “ (video time = 3:30 – 3:45)

267.         “Every federal government employee will be asked to attest to their vaccination

   status. Anyone who does not attest, or is not vaccinated, will require to mask, no matter

   where they work, test 1-2 times per week to see if they’ve acquired Covid, socially

   distance, and generally will not be allowed to travel for work. LIKEWISE, today, I am

   directing my administration to take steps to apply similar standards to all federal

   contractors. If you want to do business with the federal government, get your workers

   vaccinated“ (video time = 4:06 – 4:53)

268.         Biden then urges all corporations to “follow suit.”

269.         On August 18, 2021, Joe Biden announced nursing homes would not receive

   Medicaid or Medicare reimbursement unless all employees were fully vaccinated.

270.         There is no connection between financial renumeration and patient care and

   safety.

271.         President Biden even publicly declared anyone who would not take the vaccine is

   “not as smart as I thought you were.”

272.         Medicare and Medicaid have notified hospital administrators that reimbursement

   will be based on the number of staff vaccinated.

273.         Based upon the above, there is no question the vaccine mandate against

   Plaintiffs and hospitals is a mandate which is coming from government state action.

   In fact, it comes directly from the mouth of Joe Biden, the President of the United

   States.



                                              59
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 60 of 120 PAGEID #: 60




                                THE COVID SCIENCE

274.      Exhibit 6 is one of Plaintiff’s expert affidavits and CV in support of Plaintiffs’

   allegations. Page 16 of that affidavit summarizes her conclusions. She is a former Christ

   Hospital hematologist and oncologist.

275.      The summary Dr. Waselenko gives is as follows:

   ● There is a great deal of concern regarding long-term safety with this new methodology
   and caution should be exercised.

   ●Many people are being coerced into receiving an experimental gene therapy never
   before used in humans. This is a clear violation of the Nuremberg code.

   ● Many patients do not recognize that this gene vaccine is an experiment and they are not
   receiving appropriate informed consent including the discussion regarding no treatment
   or alternative treatments.

   ● Most patients do not need and will not benefit from the COVID-19 gene base therapies
   but will still incur long-term risk.

   ● All people have a right to decide for themselves whether they want to receive this
   experimental gene-based vaccine or not after appropriate inform consent.

   ● Mandating this experimental therapy in any child or person is wrong. Mandating the
   COVID-19 gene-based vaccine in frontline workers and our military is short sighted and
   potentially compromises our nation and our communities. These are mission critical
   personnel and the risking of their health in this setting is senseless and could lead to more
   deaths (from patients who cannot be care for) or national security issues.

   ● These gene-based vaccines do not protect them from getting the COVID-19 infection,
   transmitting the infection, or the development of resistant variants, and may put them at
   risk of antibody dependent enhancement or another serious vaccine associated injury.

   ●To mandate that children receive this experimental gene therapy is highly inappropriate,
   based on their negligible mortality with the coronavirus infection, low transmissibility
   which has been documented in children, and their long-life expectancy in which they will
   be at high risk of future toxicity, potential infertility, and the potential risk of perpetual
   antibody dependent enhancement with coronavirus, influenza, or other respiratory
   viruses. It is my opinion that mandating that children, adolescents, or young adults
   receive this gene base therapy is criminal.

   ●Dr. Fauci, the NIAID, and others are complicit in fraud as categorically outlined by Dr.
   Martin

                                             60
    Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 61 of 120 PAGEID #: 61




    276.          Plaintiffs also make as an Exhibit, Exhibit 7, an Addendum to Dr. Waselenko’s

         report responding to St. Elizabeth’s expert on the last filing and her prior affidavit

         Exhibit 6.

    277.          The purpose of these affidavits is to support the allegations made so the Court

         knows there is medical basis for these allegations.

         PRIOR INFECTION LEADS TO NATURALLY ACQUIRED IMMUNITY TO
         COVID-19 AT LEAST AS ROBUST AS VACCINE-ACQUIRED IMMUNITY

    278.            Naturally acquired immunity developed after recovery from COVID-19 provides

         broad protection against severe disease from subsequent SARS-CoV-2 infection.3.

    279.          Studies have demonstrated prolonged immunity with respect to memory T- and

         Bcells, bone marrow plasma cells, spike-specific neutralizing antibodies, and IgG+

         memory B-cells following a COVID-19 infection.4

    280.            T-cells last “quite a while,” but B-cells migrate to the bone marrow and last even

         longer.5

    281.          Recent Israeli data found that those who had received the Pfizer Vaccine were 6.72

         times more likely to suffer a subsequent infection than those with naturally acquired

         immunity.6




3
  Lasting immunity found after recovery from COVID-19 | National Institutes of Health (NIH) (last visited August 16,
2021)
4
  Dr. Harvey Risch, Yale School of Medicine, interview (“Risch interview”), Laura Ingraham Discusses How Medical
Experts Are Increasing Vaccine Hesitancy (July 26, 2021), available at https://bit.ly/3zOL6Sx (last visited August 13,
2021).
5
  Risch interview.
6
  David Rosenberg, Natural Infection vs Vaccination: Which Gives More Protection? ISRAELNATIONALNEWS.COM
(Jul. 13, 2021), available at https://www.israelnationalnews.com/News/News.aspx/309762 (last visited Aug. 13,
2021).


                                                         61
    Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 62 of 120 PAGEID #: 62




    282.          Israeli data also indicates that the protection Pfizer grants against infection is short

         lived compared to natural immunity and degrades significantly faster. In fact, as of July

         2021, vaccine recipients from January 2021 exhibited only 16% effectiveness against

         infection and 16% protection against symptomatic infection, increasing linearly until

         reaching a level of 75% for those vaccinated in April.7

    283.          Those who received a second dose of the Pfizer Vaccine between January and

         April of this year were determined to have 39% protection against infection and 41%

         protection against symptomatic infection. This further suggests that the large number of

         breakthrough infections was the result of waning vaccine protection as opposed to the

         spread of the Delta variant.8

    284.          Early data also suggests that naturally acquired immunity may provide greater

         protection against both the Delta and Gamma variants than vaccine-induced immunity. A

         recent analysis of an outbreak among a small group of mine workers in French Guiana

         found that 60% of fully vaccinated miners suffered breakthrough infections compared to

         zero among those with natural immunity.9

    285.          In this vein, a few weeks ago, the CDC reported that “new scientific data” indicated

         that vaccinated people who experienced breakthrough infections carried similar viral loads




7
  See Nathan Jeffay, Israeli, UK data offer mixed signals on vaccine’s potency against delta strain, THE TIMES OF
ISRAEL (July 22, 2021), available at bit.ly/3xg3uCg (last visited Aug. 13, 2021).


8
 See Carl Zimmer, Israeli Data Suggests Possible Waning Infection in Effectiveness of Pfizer Vaccine, THE NEW YORK
TIMES (July 23, 2021); Kristen Monaco, Pfizer Vax Efficacy Dips at 6 Months, MEDPAGE TODAY (August 13, 2021),
available at https://bit.ly/2VheBxw (last visited Aug. 13, 2021).

9
  Nicolas Vignier, et al., Breakthrough Infections of SARS-CoV-2 Gamma Variant in Fully Vaccinated Gold Miners,
French Guiana, 2021, 27(10) EMERG. INFECT. DIS. (Oct. 2021), available at bit.ly/2Vmjx43 (last visited Aug. 13, 2021).


                                                         62
     Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 63 of 120 PAGEID #: 63




        to the unvaccinated (but not naturally immune), leading the CDC to infer that vaccinated

        people transmit the virus at concerning levels.10

     286.         Around three-quarters of cases in a Cape Cod outbreak occurred in vaccinated

        individuals, again demonstrating that the vaccines are inferior to natural immunity when it

        comes to preventing infection. 11

     287.         Many experts believe that the solution to “breakthrough” cases (individuals who

        become infected after vaccination or reinfection) is treating patients with a therapeutic

        intervention—not mandating vaccines for everyone, which will not entirely solve the

        problem for the reasons discussed above. The availability and effectiveness of therapeutics

        thus bear on the validity of state actors’ claims that a vaccine mandate is necessary to

        protect the public health.12.

       COVID-19 VACCINES CAN CAUSE SIDE EFFECTS, INCLUDING SEVERE
                            ADVERSE EFFECTS

     288.        Though the COVID-19 vaccines appear to be relatively safe at a population level,

        like all medical interventions, they carry a risk of side effects. Those include common,

        temporary reactions such as pain and swelling at the vaccination site, fatigue, headache,

        muscle pain, fever, and nausea. More rarely, they can cause serious side effects that result

        in hospitalization or death. 13




10
   See CDC reversal on indoor masking prompts experts to ask, “Where’s the data?”, WASHINGTON POST (July 28,
2021), available at wapo.st/2THpmIQ (last visited August 13, 2021).
11
   See Molly Walker, CDC Alarmed: 74% of Cases in Cape Cod Cluster Were Among the Vaxxed, MEDPAGE TODAY
(July 30, 2021), available at bit.ly/2V6X3UP (last visited August 13, 2021).
12
   See Risch interview.

13
  Possible Side Effects After Getting a COVID-19 Vaccine | CDC ; Reactions and Adverse Events of the Pfizer-
BioNTech COVID-19 Vaccine | CDC (last visited August 16, 2021).

                                                        63
     Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 64 of 120 PAGEID #: 64




     289.          The vaccines could cause other side effects that remain unknown at this time given

         the preliminary, emergency stage of the vaccines’ approval process. Put differently, as a

         matter of simple logic, one cannot be certain about the long-term effects of a vaccine that

         has existed only for approximately a year, and thus cannot have been studied over a

         substantial period of time.

     290.         A recent study suggests that the SARS-CoV-2 spike protein can by itself trigger

         cell signaling that can lead to various biological processes.14 The scientists who conducted

         the study concluded, “It is reasonable to assume that such events, in some cases, result in

         the pathogenesis of certain diseases.”15 Despite the experimental nature of the vaccine and

         the numerous adverse side effects related to the experimental vaccine including, but not

         limited to, death through anaphylactic shock16, thrombosis with thrombocytopenia

         syndrome17, blood clots, multi-system autoimmune disorders and multi-organ failure, and

         the fact that some scientists have concluded that it is reasonable to assume the experimental

         vaccine will result in the pathogenesis of certain diseases, [EMPLOYER] gave employees



14
    Suzuki YJ, Gychka SG. SARS-CoV-2 Spike Protein Elicits Cell Signaling in Human Host Cells: Implications for Possible
Consequences of COVID-19 Vaccines. Vaccines (Basel). 2021;9(1):36. Published 2021 Jan 11.
doi:10.3390/vaccines9010036
15
   Id.
16
   Allergic Reactions Including Anaphylaxis After Receipt of the First Dose of Pfizer-BioNTech COVID-19 Vaccine-
United States, December 14-23, 2020. MMWR Morb Mortal Wkly Rep 2021; 70:46-51. DOI:
http://dx.doi.org/10.15585/mmwr.mm7002e1.
17
    Safety monitoring of the J&J/Janssen vaccine suggests a risk of an adverse event called thrombosis with
thrombocytopenia syndrome (TTS), which involves blood clots with low platelets. Platelets are a type of blood cell
that help blood clot. On April 13, the U.S. Food and Drug Administration (FDA) and the Centers for Disease Control
and Prevention (CDC) suggested pausing administration of the AD26.COV2.S Johnson & Johnson (JJ) vaccine to allow
investigation of several cases of a severe thrombosis with thrombocytopenia occurring postvaccination. This
announcement came on the heels of the initial reports of similar events in individuals receiving the CHaDOx1 nCov-
19 AstraZeneca (AZ) vaccine outside the United States. Clinical and laboratory characteristics of TTS have recently
been reported. This syndrome has been termed “vaccine-induced prothrombotic immune thrombocytopenia
(VIPIT)” or “vaccineinduced immune thrombotic thrombocytopenia (VITT)” but is now termed “thrombosis with
thrombocytopenia syndrome (TTS)” by the CDC and FDA. James B. Bussel, MD et al., American Society of
Hematology, Thrombosis with Thrombocytopenia Syndrome (also termed Vaccineinduced Thrombotic
Thrombocytopenia), April 29, 2021.

                                                          64
      Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 65 of 120 PAGEID #: 65




           an ultimatum - if you want to keep your job, continue to feed your family, and avoid

           bankruptcy, you must be injected with the experimental COVID-19 vaccine.

                              HERD IMMUNITY IN THE TRI-STATE AREA

       291.         Herd immunity occurs when a large portion of a community (the herd) becomes

           immune to a disease, making the spread of disease from person to person unlikely. As a

           result, the whole community becomes protected — not just those who are immune.18

       292.         Often, a percentage of the population must be capable of getting a disease in order

           for it to spread. This is called a threshold proportion. If the proportion of the population

           that is immune to the disease is greater than this threshold, the spread of the disease will

           decline. This is known as the herd immunity threshold.

       293.         The percentage of a community that needs to be immune to achieve herd immunity

           varies from disease to disease. The more contagious a disease is, the greater the proportion

           of the population that needs to be immune to the disease to stop its spread. Id.

       294.         There are two main paths to herd immunity for COVID-19 — infection and

           vaccines. Herd immunity can be reached when enough people in the population have

           recovered from a disease and have developed protective antibodies against future infection.

           Id.

       295.         Herd immunity also can be reached when enough people have been vaccinated

           against a disease and have developed protective antibodies against future infection. Id.

       296.         Herd immunity makes it possible to protect the population from a disease, including

           those who can't be vaccinated, such as newborns or those who have compromised immune

           systems.



18
     Herd immunity and COVID-19 (coronavirus): What you need to know - Mayo Clinic (last consulted August 12, 2021)

                                                         65
      Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 66 of 120 PAGEID #: 66




       297.         According to a report from Harvard doctors, herd immunity is reached when at least

           70% of the population either being vaccinated or exposed to the virus. Alvin Powell,

           Vaccines can get us to herd immunity, despite the variants, HARVARD GAZETTE (Feb.

           25,      2021),       https://news.harvard.edu/gazette/story/2021/02/vaccinesshould-end-the-

           pandemic-despite-the-variants-say-

           experts/#:~:text=A%20Harvard%20immunologist%20said

           current,fight%20agaisnt%20the%20disease.

       298.         All states are currently making progress toward herd immunity through a combined

           approach. The number of fully vaccinated adults continues to rise. In addition, people in

           each state have had confirmed infections with the COVID-19 virus.

       299.         Research shows that those who have recovered from Covid-19 develop lasting

           immunity, up to 6 to 8 months after infection. Lasting immunity found after recovery from

           COVID-19 | National Institutes of Health (NIH) (last visited August 13, 2021).

        THE SAFETY PROTOCOLS IN PLACE AT EVERY DEFENDANT HOSPITAL
       AND THE NUMBER OF VACCINATED EMPLOYEES COMBINED WITH THOSE
        WHO HAVE RECOVERED FROM COVID-19 ARE SUFFICIENT TO PREVENT
                     THE SPREAD OF THE COVID-19 VIRUS

       300.         On or around April 2020, the CDC recommended the wearing of non-medical

           masks in public to lessen in public to lessen transmission of Covid -19 in the United States.

           Scientific evidence for the protective effect of face masks and respiratory virus infection

           in healthcare and community settings is overwhelming.19

       301.         The wearing of masks, along with the other safety protocols recommended by the

           CDC such as the social distancing and frequent hand washing contributed to the significant

           reduction of the spread of Covid-19 disease before vaccines were made available.


19
     open (ncdhhs.gov) (last visited August 13, 2021).

                                                         66
     Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 67 of 120 PAGEID #: 67




     302.       After vaccines became widely available, on May 13, 2021, the CDC rescinded its

        guidance on mask requirements and social distancing. 20

     303.       On June 28, 2021, the rapid spread of 43the Delta variant, a new variant of the

        Covid-19 virus, prompted the CDC to update once again its masks guidance and to urge

        even vaccinated people to wear masks again in indoor settings. 21

     304.       Further, despite the current availability of vaccines, breakthrough infections are on

        the rise. 22 New evidence suggests that vaccinated people with breakthrough infections can

        carry as much as the virus as unvaccinated people. 23

     305.       Current research shows that vaccinated people with a breakthrough infection will

        have milder symptoms and will rarely die. 24

     306.       Defendant follows all of the CDC guidelines. It requires all of its employee and

        visitors, regardless of their vaccination status, to wear masks at all times. In addition, staff

        wears medically appropriate masks.

        EMPLOYER’ S VACCINATION MANDATE POLICY AND CONSEQUENCES

     307.       On July 29, 2021, Joe R. Biden, president of the United States announced that all

        federal employees and contractors are now required to be fully vaccinated against COVID-

        19 or face regular testing before returning to in-person work, and he also encouraged states

        and localities to pay $100 to each newly vaccinated American.25




20
   CDC ends indoor mask requirements for fully vaccinated people | AHA News (last visited August 13, 2021).
21
   Your Guide to Masks | CDC (last visited August 13, 2021).
22
   Breakthrough Infections and the Delta Variant: What to Know - The New York Times (nytimes.com)(last visited
August 13, 2021)
23
   Id.
24
   Id.
25
   FACT SHEET: President Biden to Announce New Actions to Get More Americans Vaccinated and Slow the Spread
of the Delta Variant | The White House (last visited August 13, 2021)

                                                     67
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 68 of 120 PAGEID #: 68




308.       Defendants in total disregard for the individual rights and possible well-being of its

   employees, Defendants announced the Policy on August 5, 2021.

309.       Plaintiffs are not given any other choice other than to accept the vaccination forced

   upon them by Defendants and complete it first by a shot by September 1 and then complete

   by October 1.

310.       As a result of the Policy, Plaintiffs are being pressured to take a vaccine that has

   not yet been finally approved and that they do not wish to take or lose their employment.

311.       If they choose not to take the vaccine and as a result lose their employment, the

   likelihood is great that they will not be able to find other employment because of

   Defendants’ concerted action.

312.       By threatening adverse professional and personal consequences, each of the

   Policies not only directly and palpably harms Plaintiffs’ autonomy and dignity, but it forces

   them to endure the stress and anxiety of choosing between their career and their health.

313.       The risk-avoidance benefits that each of the Policies purports to provide, compared

   to the restrictions and intrusive options offered to Plaintiffs are disproportionate. Similarly,

   given that the current health safeguards in place at Defendant and in particular the fact that

   all employees and visitors confer ample protection against transmission of the virus, each

   of the Policy is arbitrary and irrational.

314.       Finally, there is no indication that the Policy is tailored to account for its impact in

   an environment where employees comply with these guidelines and/or those who have

   acquired natural immunity.

315.       Thus, based on the level of vaccination attained in the population served by

   Defendants and within the employees of Defendants and the number of people who have



                                                68
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 69 of 120 PAGEID #: 69




    recovered from Covid-19 and are therefore protected in the population served by

    Defendants and within the employees of Defendants, there is no legitimate public health

    rationale for Defendants to mandate that all of their employees be vaccinated or face

    termination.

REASONS PLAINTIFFS AND MEMBERS OF THE CLASS DON'T WANT TO TAKE
                         THE VACCINE

 316.      Based on existing estimates of people who have taken the vaccine AND those who

    had Covid - herd immunity has been achieved.

 317.      The purpose of a vaccine is to make your body generate antibodies - those who had

    Covid have their own naturally generated and apparently robust antibodies.

 318.      As opposed to the regular flu vaccine (which has decades of safety data and yet

    sometimes still “misses”), the Covid vaccine has no long-term data AND the rate at which

    the vaccine makes antibodies develop in those who take the vaccine is UNKNOWN.

 319.      The current vaccine was developed for the original Covid-19 virus and not Delta

    (or other variants) THUS “breakthrough” cases RE: Lindsay Graham.

 320.      FTC argument = According to Federal Trade Commission (FTC) Guidelines and

    the FTC’s “Truth In Advertising,”, promotional material—and especially material

    involving      health-related   products—cannot    mislead   consumers,     omit   important

    information, or express claims. All of this falls under the rubric of “deceptive advertising.”

 321.      Nuremberg code argument = EUA products are unapproved, unlicensed, and

    experimental. Under the Nuremberg Code—the foundation of ethical medicine—no one

    may be coerced to participate in a medical experiment. The individual’s consent is

    absolutely essential. No court has ever upheld a mandate for an EUA vaccine. In Doe #1




                                             69
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 70 of 120 PAGEID #: 70




   v. Rumsfeld, 297 F. Supp. 2d 119 (2003)15, a federal court held that the U.S. military could

   not mandate EUA vaccines for soldiers

322.      Institutional liability argument- whereas pharmaceutical companies that

   manufacture EUA vaccines have been protected from liability related to injuries or deaths

   caused by experimental agents since the PREP Act1 was enacted in 2005, companies and

   all other institutions or individuals who mandate experimental vaccines on any human

   being are not protected from liability. Are you aware that you do not enjoy such liability?

323.      Let’s compare and contrast all vaccine reported adverse events in US since

   1/1/2006 (15 years) verses COVID19 vaccines.

   Deaths:

   All vaccines 3,515

   COVID19 12,366 (underreported by factor of at least 4x)

   All reported adverse events:

   All vaccines: 505,109 (since 1/1/2006)

   COVID19: 545,338

   Total permanent disabled from COVID19 injections: 14,251

324.      Therefore, between the deaths and disability we have 26,617 Americans either

   dead or disabled at a MINIMUM by the vaccine. This is neither safe nor effective.

325.      Created at "warp speed" in 9 months

326.      No long-term safety testing

327.      Emergency Use Authorization, not FDA approved (the alleged FDA approval today

   still is not an approval under proper rules)

328.      Lack of trust in inconsistent government medical advice



                                             70
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 71 of 120 PAGEID #: 71




329.      Not necessary for a virus with a 99.98% survival rate

330.      Concerns how it could affect fertility and children

331.      Concerns how it could affect pregnancy.

332.      Adverse reactions and deaths are mostly unadvertised and under-reported

333.      Personal family history of blood clots, drug reactions and strokes

334.      Natural immunity after Covid-19 infection

335.      Hidden list of unfamiliar ingredients

336.      Lack of informed consent is unethical. It makes no sense to claim to inform a

   healthcare worker of the “risks” and then not allow the healthcare worker to refuse

   the vaccine.

337.      Safe and effective treatments and preventatives are available

338.      Vaccine makers cannot be sued for injury or death

339.      Moderna and Johnson & Johnson don't have history of making vaccines

340.      Pfizer, Moderna, and Johnson & Johnson all have controversial and checkered past

341.      These shots don't fit the traditional definition of a vaccine

342.      Too many conflicts of interests among vaccine experts and CEOs

343.      Marketing campaign with celebrities and incentives is too intense

344.      Media censorship of opposing medical experts is unprecedented

345.      Unjust suppression of social media reports from vaccine victims and their families

346.      “My body, my choice”

347.      The ugly history of attempts to make vaccines for the coronavirus (cold family)

348.      No access to the raw data from the vaccine trials

349.      People are catching covid after getting the vaccine



                                            71
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 72 of 120 PAGEID #: 72




350.       The numbers for covid cases and deaths were inflated and fudged from the start by

   faulty testing and reporting.

       TEN LIES BEING TOLD TO THE AMERICAN PUBLIC ABOUT COVID

351.       Lie #1: Covid is still contagious when you’re asymptomatic.

352.       Lie #2: PCR tests tell you whether or not you have or had Covid-19 (or Delta).

353.       Lie #3: Vaccines usually prevent you from catching Covid, or make it a mild case

   if you do.

354.       Lie #4: Covid-19 vaccines help with immunity against variants, like Delta and

   Lambda.

355.       Lie #5: A lab can test for Covid-19 and prove in court if you had it (like forensic

   DNA).

356.       Lie #6: Covid vaccines are safe, even for pregnant women.

357.       Lie #7: Vaccine immunity is stronger than natural immunity.

358.       Lie #8: Without vaccines, you’re at high risk of catching and dying from Covid.

359.       Lie #9: Vaccines provide better immunity for Covid than vitamin D, zinc and

   ivermectin.

360.       Lie #10: Masks, social distancing and lockdowns have helped “flatten the curve.”

   FDA CLAIMED APPROVES PFIZER COVID VACCINE AUGUST 23, 2021

361.       In fact, it is a sick political ploy to try and further coerce leery healthcare workers

   and Americans to obtain the vaccine. It also comes when the Biden Administration

   wants a “booster” shot.

362.       The vaccine still has not gone through normal FDA testing.

                                            PFIZER



                                             72
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 73 of 120 PAGEID #: 73




363.        A leaked document reveals the shocking terms of Pfizer’s international COVID-

   19 vaccine agreements.

364.        Countries that purchase Pfizer’s COVID-19 shot must acknowledge that “Pfizer’s

   efforts to develop and manufacture the Product” are “subject to significant risks and

   uncertainties.”

365.        In the event that a drug or other treatment comes out that can prevent, treat or cure

   COVID-19, the agreement stands, and the country must follow through with their vaccine

   order.

366.        While COVID-19 vaccines are “free” to receive in the U.S., they’re being paid for

   by taxpayer dollars at a rate of $19.50 per dose; Albania, the leaked contract revealed,

   paid $12 per dose.

367.        The purchaser of Pfizer’s COVID-19 vaccine must also acknowledge two facts

   that have largely been brushed under the rug: both their efficacy and risks are unknown.

368.        Purchasers must also “indemnify, defend and hold harmless Pfizer … from and

   against any and all suits, claims, actions, demands, losses, damages, liabilities,

   settlements, penalties, fines, costs and expenses … arising out of, relating to, or resulting

   from the Vaccine.”

369.        Vaccine makers have nothing to lose by marketing their experimental COVID-19

   shots, even if they cause serious injury and death, as they enjoy full indemnity against

   injuries occurring from COVID-19 vaccines or any other pandemic vaccine under the

   Public Readiness and Emergency Preparedness (PREP) Act, passed in the U.S. in 2005.

370.        Pfizer, CDC and others are not mandating it’s own employees to become

   vaccinated.



                                             73
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 74 of 120 PAGEID #: 74




371.      Karen Kingston, a former Pfizer employee, has come forward with the assertion

   all Covid-19 vaccines are bioweapons.

372.      There are 4 PEGylated lipid nano particles in the COVID-19 vaccines (PEG =

   polyethylene glycol):

       A. a cholesterol lipid enables the vaccine ingredients to be transported by the blood

       B. the phospholipid adheres to the cell membrane to make it permeable

       C. an ionizable lipid provides a positive ionic charge so the mRNA can enter the cell

       D. a PEGylated lipid made by SINOPEG, a Chinese company

373.      mRNA is very unstable, thus it needs a “biosphere” to protect it until it can enter

   the cell – this is provided by the lipid nano particles and graphene oxide which is 4,000

   time stronger than titanium, can withstand 1,700 F temperatures, is an excellent

   conductor of electricity, and can host a magnetic field.

374.      Graphene oxide is not listed in the patent applications because a), it is poisonous

   to humans and b), because it is the main ingredient in hydrogel which can be used to

   create a brain-computer interface and a drug delivery system, though Kingston notes that

   this is not possible “with this round [of vaccines]” because “they rushed this thing out”

   and “they’re just seeing how much they can put into people before they… die.”

375.      The graphene oxide in the vaccines is neutrally charged (inactive), however

   if/when it becomes positively charged, such as by electromagnetic radiation (radio

   frequency, such as wireless devices, wireless networks such as 5G, etc.), it will annihilate

   anything it comes into contact with and therefore can cause great damage and death

   depending on how much of it exists in the body and where it is located




                                            74
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 75 of 120 PAGEID #: 75




376.      Multiple COVID-19 “vaccines” and booster shots may increase the amount of

   graphene oxide in the body.

377.      The COVID-19 vaccine study should have been stopped when, during a study

   with mice, 80% died within 24 hours and the remainder died within the next few days.

378.      Pfizer and Children’s have a study to develop the vaccine in an ongoing clinical

   trials, and will benefit financially if more people are required to take the shots which,

   until fully licensed by the U.S. Food and Drug Administration (FDA), are defined by the

   FDA as experimental.

379.      U.S. Senator Ron Johnson on August 26, 2021, asked the FDA about the issue of

   the approval not being legitimate. Exhibit 8.

380.      The U.S. government and Defendants are lying about the Pfizer approval.

   Exhibit 9 and Exhibit 3.

381.      On August 31, 2021, two top FDA officials resigned in protest. Marion Gruber,

   director of the Office of Vaccines Research & Review (OURR) and Phil Krause, OVRR

   deputy director.

382.      The two officials are leaving the FDA in part because they are frustrated with the

   Centers for Disease Control and Prevention’s (CDC) involvement in the vaccine approval

   process, as well as with White House pressure to move forward with booster vaccines for

   COVID-19 without FDA’s approval, a former top FDA official told Endpoints.

383.      Gruber and Krause reportedly believed the CDC and its Advisory Committee on

   Immunization Practices (ACIP) have been too heavily involved with decisions on

   COVID-19 vaccines that should be left to the FDA. They reportedly became upset with

   Center for Biologics Evaluation and Research (CBER) director Peter Marks, who



                                            75
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 76 of 120 PAGEID #: 76




   oversees OVRR, for not fighting harder to keep those decisions within the halls of the

   FDA.

384.       It makes no sense to require remote workers to receive the vaccine.

385.       Now the VA is requiring weekly testing for Covid. The tests are PCR tests which

   are used for DNA testing and the creator of the test states that this test should not be used

   for Covid testing. They are using up to 45 x replications which creates a 97% false

   positive rate.

386.       A VA employee stated: “If I am tested and it comes back positive (even though I

   am not and have no symptoms) I would have to be off work for 2 weeks and use my

   vacation time.”

387.       On August 17, 2021, SEH had 59 Covid patients. The hospital reported 118.

   This is also going on in every hospital.

388.       Hospitals are demanding the vaccine to be taken from young nursing students

   from area colleges who must work in their hospitals for clinicals.

389.       OB/GYN groups from the hospitals refuse to write medical exemptions for their

   pregnant patients even when there are no studies how the vaccines might harm a child.

390.       The hospital workers are witnessing firsthand every day the vaccinated having

   adverse reactions.

391.       The hospitals will manipulate the Covid-19 testing on those workers who refuse

   to take the vaccination.

392.       Hospitals are delaying the determination of workers declination forms.

393.       Hospitals through their actions are causing patient care issues by the workers

   being turned against each other.



                                              76
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 77 of 120 PAGEID #: 77




394.      The entire purpose of the vaccine is to protect the person taking it, not others.

395.      If masks work as claimed, why are workers not allowed to wear the exact same

   type of mask they have been wearing for a year and a half.

396.      The test uses a Q-tip with a known carcinogen, ethylene oxide. Repeat tests

   expose workers to this at levels with an unknown risk.

397.      The mandate for boosters could go on and on.

398.      There is no determination between the Covid-19 virus and the flu virus.

399.      Most Covid hospitalizations are people with comorbid conditions. Workers who

   are healthy, have had Covid, eat well, exercise and take care of themselves have more

   than enough of an immune system to defend themselves.

400.      The statistics from WHO reflect death by diabetes is a great issue than death by

   Covid. It is three times more deadly.

401.      The package inserts from the vaccines are blank.

402.      If you have to persuade, remind, pressure, lie, incentivize, coerce, bully, social

   shame, guilty trip, threaten, punish and/or pay people to gain compliance, you can be

   certain what is being promoted is not in your best interest.

403.      The vaccine cards being used don’t have one, but four places for shots. Four

   shots planned from the beginning?

404.      These hospitals receive tax exempt status and therefore receive special treatment

   from the government.

405.      Local news media prepares constant puff community pieces for tristate hospitals

   while receiving after car sellers, the most advertising dollars.

406.      According to VAERS analysis on August 6, 2021 for through July 30, 2021:



                                             77
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 78 of 120 PAGEID #: 78




   *US Data Only
      High Level           Covid-19           All Other         Covid 19         All Other
      Summary              Vaccines           Vaccines          Vaccines          Vaccines
                           Dec. 2020-       1990- Present       Dec. 2020-      1990-Present
                            Present                              Present
         Number of          571,831            812,603           451,049           712,541
          Adverse
          Reactions
       Number of Life        13,139               13,383          7,603             9,546
        Threatening
           Events
         Number of           51,242               77,634          26,798            37,594
       Hospitalizations
         Number of           12,791               8,867           5,859             5,005
           Deaths
         Number of           16,044               18,944          6,654             11,895
         Permanent
         Disabilities
        After Vaccine
         Number of           95,886               42,049          90,432            40,793
        Office Visits
         Number of           70,610            208,849            61,956           199,944
         Emergency
         Room/Dept.
            Visits

407.        Hospitals are refusing to accept responsibility for adverse reactions for vaccines.

408.        Patients who are fully vaccinated aren’t being swabbed for Covid prior to

   procedures.

409.        The most knowledgeable segment of our community about a vaccine, healthcare

   workers, are resisting the vaccine.

410.        Covid 19 now has provable treatments.

411.        Hospitals are counting unvaccinated Covid admissions and death, not vaccinated.

412.        During the Covid 19 pandemic, the seasonal flu miraculously disappeared.

413.        Hospitals are refusing psychological medical exemptions.




                                             78
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 79 of 120 PAGEID #: 79




414.      Doctors are refusing to write medical exemptions for workers who have allergies

   to flu vaccines.

415.      Hospitals are offering bonuses.

416.      Hospitals have been engaged and continue to be engaged in massive manipulation

   of Covid 19 related numbers.

417.      Hospitals have lied about how many Covid 19 patients are in their hospitals.

418.      Hospitals have lied about the number of vaccinated patients with Covid 19.

419.      Hospitals have had their physician groups hospitalize patients that should not be

   hospitalized.

420.      Hospitals have made false reports to state and federal agencies about their Covid

   19 data. This is criminal conduct.

421.      Hospitals have lied to the media and public to manipulate the public through fear

   to become vaccinated and support their hospitals.

422.      To lie and to coerce; to manipulate; to bribe and the healthcare workers who

   in 2020 were HEROES to force them to take a vaccine or be FIRED,

   DISCHARGED, DISMISSED from not only their job, but lose their careers is the

   most despicable act against workers in American history.

423.      The entire out of control vaccination campaign is predicated by the hospitals

   relying upon employment at will and that any employee can reject the vaccination and

   face discharge in lieu of vaccination. That cannot stand in these circumstances.

424.      The U.S. government and state government has ordered these vaccinations. But

   for the government mandates, there would not have to be a healthcare worker mandate.




                                            79
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 80 of 120 PAGEID #: 80




425.       In fact, from January 1, 2020, to the present, healthcare workers took care of

   patients with protocols which worked just fine without the need of vaccination.

426.       The mandate does not come from the hospitals. It comes from the government

   who cannot force vaccinations.

427.       There is in fact a criminal conspiracy between the U.S. government, state

   government, media, pharma and corporate healthcare to line their pockets at the expense

   of the healthcare workers and American taxpayers.

428.       These entities have collaborated and conspired together to falsely report and

   declare information to INDUCE the American public and healthcare workers to take the

   vaccine.

429.       They do so knowing the adverse consequences and risks of the vaccine outweigh

   the benefit.

430.       They want workers who work at home to be vaccinated.

431.       They want workers who have protective antibodies to be vaccinated.

432.       They want pregnant women to be vaccinated.

433.       They want workers who are immunocompromised to be vaccinated.

434.       They want workers who have no patient contact to be vaccinated.

435.       Hospitals also have told their physician groups to deny all medical exemptions.

436.       This is an unethical and tortious interference with the healthcare of their very own

   workers.

437.       Hospitals have violated HIPAA in their investigation of their workers, including

   illegally looking at their electronic healthcare charts.




                                             80
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 81 of 120 PAGEID #: 81




438.         Hospitals are now changing policies on an even daily basis to manipulate and

   threaten workers.

439.         Hospitals attempt to have healthcare workers become insubordinate so they could

   fire them and avoid unemployment.

440.         Hospitals have participated in clinical trials of the vaccines creating conflicts.

441.         Hospitals have changes policies on temperature and testing to reporting so

   workers can work sick.

442.         Those who have received the vaccination include those who did so under severe

   duress.

443.         The CDC and NIH have participated in the fraud upon the public with refusal to

   release information and misrepresenting other information.

444.         The Hospitals are causing healthcare workers to leave the field and the very

   collapse of healthcare system is at stake rom that- not Covid 19.

445.         Social media has perpetrated and controlled only one message on Covid, the

   message of Joe Biden’s administration, CDC, Dr. Fauci, corporate healthcare, federal and

   state governments and pharma.

446.         The hospital vaccine requirement is “an affront to human dignity and personal

   freedom because it violates a person’s basic right to control our bodies.”

447.         In America’s free society all people have the right to decide their own medical

   treatment — especially to decide what to inject into their bodies. And every person has

   the right to make that decision voluntarily, free from coercion by anyone, and to be fully

   informed of the benefits and especially the risks of that decision.




                                               81
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 82 of 120 PAGEID #: 82




448.       The vaccine policy is a violation of the right to informed consent and the right to

   refuse unwanted medical treatments.

449.       This vaccine mandate undermines our Constitution and Bill of Rights by denying

   workers the freedom to make their own medical decisions.

450.       No one should be forced or coerced into accepting any medical procedure against

   their wishes. When the low risk to young adults from COVID and the known and

   unknown risks from the vaccines are taken into account, the hospitals’ actions recklessly

   endanger its workers.

451.       As confirmed by the Centers for Disease Control and Prevention, young people

   are at minimal risk of long-term effects or death from COVID and have a 99.985%

   survival rate if infected with the virus.

452.       However, the most recent COVID vaccination injury update from the Vaccine

   Adverse Events Reporting System (VAERS) — one of the tracking systems of the U.S.

   Department of Health and Human Services — shows that between mid-December, 2020

   and August 6, 2021, 559,040 adverse events were reported to VAERS, including 12,791

   reports of deaths, many in young people ages 12 to 25.

453.       In comparison, after approximately 50 total deaths following swine flu

   vaccination in 1976, that vaccine campaign was immediately aborted.

454.       Unjustified fear and insatiable greed drive the vaccine industry, especially now,

   during the pandemic. This has created an opportunity for manufacturers to bring to

   market expensive, novel and patentable drugs, vaccines, biologics, treatments and

   medical devices that will reap huge profits.




                                               82
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 83 of 120 PAGEID #: 83




455.        It is incredibly unnerving that the hospitals would play Russian Roulette with the

   lives of the workers it claims to protect, “with greed and ties to Big Pharma being

   prioritized over our safety and free will.”

456.        The hospitals believe they can do what they want because the state and federal

   government and media will leave them to do whatever they want.

457.        The hospitals are out of control bullies and political and criminal gangsters.

458.        The hospitals are having issues NOT because there are no beds, but because of

   not enough staff caused in part by their policies.

459.        The hospitals have in their religious and medical exemptions and waivers,

   releases the language including: “I want to receive the Covid 19 vaccination.” This is

   false.

460.        The hospitals are holding fraudulent question and answer sessions.

461.        On July 8, 2021, Secretary Xavier Becerra stated “To be clear: government has no

   database tracking who is vaccinated. We’re encouraging people to step up to protect

   themselves, others by getting vaccinated. It’s the best way to save lives and end this

   pandemic.” This is a lie as each state has a database and it is easily accessible to track

   who has been vaccinated.

462.        The hospitals all played along with government with Covid diagnosis for

   everything from a hangnail to a massive heart attack. Now they have to make you jump

   through the hoop or they will have to give all the government Covid money back. The

   hospital sold its soul to the devil for their corporate benefit.

463.        Providers are resuming telehealth visits, “due to increasing Covid cases.” An

   office does not need as many staff members since there would be minimal to no patients



                                              83
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 84 of 120 PAGEID #: 84




   coming in. if there is a mass firing due to rejecting the vaccine, they can pull office staff

   to cover hospital staff.

464.       The Vax-a-million, announced by Ohio Governor Mike Dewine on May 12, gave

   $1 million to five vaccinated adults and a college scholarship to five vaccinated youth

   over five weeks. The state spent about $5.6 million on the effort.

465.       Management and physicians were told they can’t protest or speak up because it’s

   against leadership and reputation.

466.       Hospitals are using contract paybacks to force vaccinations.

467.       Masks are now proven to be only a 10% protection.

468.       Covid 19 vaccines are increasing the risk of hospitalization and death.

469.       Antibody tests have been used to avoid measles, mumps and rubella vaccines.

470.       Based upon this chronology of events, the American public and well educated and

   trained healthcare workers (40% in the tristate believed not vaccinated by August 1,

   2021) have good reason not to trust the vaccine and those who promote it.

                       CRIMES COMMITTED BY DEFENDANTS

471.       Defendants have committed the following criminal offenses: healthcare fraud (18

   U.S.C. 1347), false statements relating to healthcare matters (18 U.S.C. 1035), insurance

   fraud (R.C. 2913.47), Medicaid fraud (R.C. 2913.40), telecommunications fraud (R.C.

   2913.05, criminal coercion (R.C. 2905.12), wire fraud (18 U.S.C. 1343) and mail fraud

   (18 U.S.C. 1341).

                                   CAUSES OF ACTION

             I.      VIOLATION OF THE REHABILITATION ACT AND
                       THE AMERICANS WITH DISABILITIES ACT




                                             84
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 85 of 120 PAGEID #: 85




472.      As set forth in all paragraphs of this Complaint, pursuant to the ADA and

   Rehabilitation Act, Plaintiffs and the class are qualified individuals with disabilities as

   defined by the ADA and Rehabilitation Act which prevent them from complying with the

   illegal vaccine mandate issued by the Defendants. Plaintiffs face loss of job, career,

   finances, homes, and other losses based on the mandate.

473.      Defendants are covered by and are subject to the provisions of the ADA and

   Rehabilitation Act. Defendants must provide reasonable accommodations, including

   medical exemptions, to the vaccine mandate.

474.      Plaintiffs have been and are subjected to discrimination based upon their

   disabilities. The Defendants have refused and are refusing to provide reasonable

   accommodations to Plaintiffs, including but not limited to, failing to provide enough time

   for Plaintiffs to seek independent medical treatment and advice regarding medical

   exemptions.

475.      In addition, Defendants have knowingly, illegally, unethically, and outrageously

   tampered with the medical exemption process by intimidating, threatening (directly and

   indirectly), “leaning on,” and other means of coercion, local physicians from granting

   exemptions on this untested, unvetted, unverified, experimental vaccine.

476.      The actions of Defendants constitute violations of the Americans with Disabilities

   Act and the Rehabilitation Act of 1973. Defendants’ unlawful actions were and are

   intentional, willful, malicious, and/or done with reckless disregard to Plaintiffs’ right to

   be free from disability.

477.      As a direct result of the actions and conduct of Defendants, Plaintiffs are entitled




                                             85
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 86 of 120 PAGEID #: 86




   by law to a Preliminary and Permanent Injunction enjoining and restraining Defendants

   from enforcing in any way the Covid 19 vaccine mandate and asystematic testing. In

   addition, Defendants have suffered and continue to suffer all damages listed in the Prayer

   for Relief.

       II.     VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
               (FAILURE TO CONSIDER/PROVIDE RELGIOUS EXEMPTIONS)

478.          As set forth in the preceding paragraphs and pursuant to Title VII of the Civil

   Rights Act of 1964, 42 USC 2000e, et seq., Defendants have unlawfully discriminated

   against Plaintiffs by threatening to discharge, discharging, constructively discharging,

   and engaging in other forms of discriminatory actions for the exercise of their religious

   beliefs.

479.          Plaintiffs and the Class have a bona fide and sincerely held religious belief against

   the Covid19 vaccines.

480.          Defendants have refused to even consider granting an exemption based upon the

   bona fide and sincerely held religious beliefs of the Plaintiffs. By refusing to even

   consider, much less grant, any religious accommodation or exemption to the Governor’s

   COVID-19 Vaccine Mandate, Defendants have discriminated against Plaintiffs’ sincerely

   held religious beliefs with respect to the terms, conditions, and privileges of employment.

481.          By threatening to fire Plaintiffs unless they violate their sincerely held religious

   beliefs and comply with the Governor’s COVID-19 Vaccine Mandate, Defendants have

   unlawfully discriminated against Plaintiffs by discharging them or constructively

   discharging them for the exercise of their religious beliefs.




                                                86
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 87 of 120 PAGEID #: 87




482.      Defendants’ termination, threatened termination, denial of benefits, and other

   adverse employment actions against Plaintiffs are the result of Plaintiffs’ exercise of their

   sincerely held religious beliefs.

483.      Plaintiffs sincerely held religious beliefs conflict with Defendants’ policies and

   mandate to impose the vaccine mandate and to withhold from Plaintiffs any consideration

   of sincerely held religious objections.

484.      Plaintiffs and /or members of the class have all raised their sincerely held

   religious beliefs with their respective Defendant employers, have brought their objections

   and their desire for a religious accommodation and exemption to the Defendants’

   attention, and have requested a religious exemption and accommodation from the

   COVID-19 Vaccine Mandate. Moreover, any attempt would be futile as Defendants have

   not and will not allow any religious accommodation and exemption.

485.      Defendants’ refusal to consider or grant Plaintiffs’ requests for accommodation

   and exemption from the Defendants’ COVID-19 Vaccine Mandate has caused, is

   causing, and will continue to cause irreparable harm and actual and undue hardship on

   Plaintiffs’ sincerely held religious beliefs. Plaintiffs have no adequate remedy at law for

   the continuing deprivation of their most cherished constitutional liberties and sincerely

   held religious beliefs.

                             III.      PROMISSORY ESTOPPEL

486.      Defendants in 2020 told their workers there would not be a vaccine mandate.

487.      Defendant is violating their own policy of review of medical and religious

   exemptions.




                                             87
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 88 of 120 PAGEID #: 88




488.         Plaintiffs, and all class members, incorporate by reference the allegations

   previously set forth above.

489.         Defendants repeatedly promised Plaintiffs and all class members, in late 2020 that

   the “Covid vaccinations would not be mandatory to continue to work at St. Elizabeth.”

   Defendants made these representations for the purpose of inducing Plaintiffs and all class

   members to stay at their jobs so that Defendants could profit from Plaintiffs’ all class

   members’ continued employment utilizing their experience, talent, and long-term

   relationships with Defendants. Defendants knew that without those promises, Plaintiffs

   and all class members would take their talents and experience to other providers.

490.         Defendants, knowing Plaintiffs and all class members relied upon these promises,

   revoked the promises only after colluding and “circling the wagons” with the other tri-

   state providers so that Plaintiffs and all class members would have nowhere else to go. St.

   Elizabeth CEO Garren Colvin openly bragged they have nowhere else to go. Snap the

   Trap Shut.

491.         Plaintiffs and all class members reasonably relied on Defendants’ promises.

   Those representations and Plaintiffs’ and all class members’ reliance thereon resulted in

   detriment and damages to Plaintiffs and all class members which they have suffered in

   excess of the statutory minimum for this Court, and will continue to do so, in an amount

   to be determined at trial. Plaintiffs and all class members are also entitled to injunctive

   relief as pled.

       IV.     VIOLATIONS OF SECTION 1 OF THE SHERMAN ACT, 15 U.S.C.
                  SECTION 1 (ILLEGAL ANTI-POACHING AGREEMENT)

492.         Plaintiffs and all class members, on behalf of themselves and all others similarly

   situated, reallege and incorporate herein by reference each of the allegations contained in

                                              88
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 89 of 120 PAGEID #: 89




   the preceding paragraphs of this Complaint, and further allege against Defendants and

   each of them as follows:

493.      Defendants entered into and engaged in unlawful agreements in restraint of the

   trade and commerce described above in violation of Section 1 of the Sherman Act, 15

   U.S.C. § 1. Beginning in or about May 2021 and continuing through to the present day,

   Defendants engaged in continuing trusts in restraint of trade and commerce in violation

   of Section 1 of the Sherman Act. 121.

494.      Without the knowledge or consent of their employees, including Plaintiffs and all

   class members, Defendants’ senior executives conspired, colluded and entered into an

   interconnected web of express agreements with other area providers to eliminate

   competition among them for skilled labor. This conspiracy included: (1) agreements to

   simultaneously or nearly simultaneously to impose substantially similar illegal Covid

   vaccine mandates upon employees to prevent employees from simply resigning and

   finding employment at another provider

495.      The intended and actual effect of these agreements was to fix and suppress

   employee mobility and illegally force, coerce, and bully employees into receiving an

   experimental vaccine or face loss of career, financial stability, reputation, and other

   losses and injuries. Defendants’ conspiracy and agreements restrained trade, illegally

   imposed restrictions on employee mobility, and are per se unlawful under federal law.

496.      Defendants’ agreements have included concerted action and undertakings among

   the Defendants and other area hospitals and providers with the purpose and effect of: (a)

   fixing the compensation of Plaintiffs and the Class at artificially low levels; and (b)




                                            89
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 90 of 120 PAGEID #: 90




   eliminating, to a substantial degree, competition among Defendants for skilled and

   unskilled labor, (c) imposing restrictions on employee mobility, and (d) other effects.

497.      As a direct and proximate result of Defendants’ combinations, collusions,

   conspiracies, agreements, and contracts to restrain trade and eliminate competition for

   skilled and unskilled labor, members of the Class have suffered injury to their property

   and have been deprived of the benefits of free and fair competition on the merits.

   Plaintiffs seek injunctive relief and damages for violations of: Section 1 of the Sherman

   Act, 15 U.S.C. § 1.

498.      The acts done by each Defendant as part of, and in furtherance of, their contracts,

   combinations or conspiracies were authorized, ordered, or done by their respective

   officers, directors, agents, employees, or representatives while actively engaged in the

   management of each Defendant’s affairs.

499.      Defendants’ contracts, combinations and/or conspiracies are per se violations of

   Section 1 of the Sherman Act. 126. Accordingly, Plaintiffs and members of the Class

   seek three times their damages caused by Defendants’ violations of Section 1 of the

   Sherman Act, the costs of bringing suit, reasonable attorneys’ fees, injunctive relief and

   all damages pled in the Prayer for Relief.

    V.     VIOLATIONS OF SHERMAN ANTITRUST ACT [15 U.S.C.A. §§ 1, 26]

500.      As alleged in this Complaint, Defendants and their co-conspirators combined,

   conspired, and agreed to stifle competition and fix, and illegally coerce employees to

   receive experimental vaccines, thereby maintaining and stabilizing to their advantage the

   market for employment of healthcare workers in the Tri-State area. This combination,




                                            90
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 91 of 120 PAGEID #: 91




   conspiracy, and/or agreement unreasonably restrained trade in violation of the federal

   antitrust laws.

501.       Defendants and their co-conspirators unlawfully exercised monopoly power by

   threatening unlawfully to terminate employees throughout the greater Cincinnati area by

   acting in concert to do so. The defendants are, in concert, blackballing these employees

   from any employment in the greater Cincinnati area. They will never be employed again

   here by their concerted activity and unlawful exercise of monopoly power.

502.       Specifically, the anticompetitive combination, conspiracy, and/or agreement

   alleged in this Complaint is a per se violation of the Sherman Act, 15 U.S.C.A. § 1.

   Alternatively, the anticompetitive combination, conspiracy, and/or agreement alleged in

   this Complaint resulted in substantial anticompetitive effects in the market for

   employment of healthcare workers in the United States in violation of the Sherman Act,

   15 U.S.C.A. § 1.

503.       Defendants intended to restrain trade and actually restrained trade in violation of

   Sherman Act, 15 U.S.C.A. § 1. Defendants shared a conscious commitment to the

   common scheme designed to achieve the unlawful objective of fixing, maintaining,

   stabilizing and coercing employees to undergo unwanted medical treatment by colluding

   and united together so that any dissenters would have no other place to work and thereby

   stifling competition in the market for healthcare workers.

504.       The anticompetitive combination, conspiracy, and/or agreement alleged in this

   Complaint unreasonably restrained trade, and there is no legitimate business justification

   for, or procompetitive benefits of, Defendants’ unreasonable restraint of trade. Any




                                            91
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 92 of 120 PAGEID #: 92




   alleged procompetitive benefit or business justification is pretextual and/or could have

   been achieved through less restrictive means.

505.      The anticompetitive combination, conspiracy, and/or agreement alleged in this

   Complaint occurred within the flow of and substantially affected interstate commerce.

506.      As a direct and proximate result of Defendants’ anticompetitive scheme and

   concrete acts in furtherance of that scheme, Plaintiffs have been injured and will continue

   to be injured in its business and property by reason of Defendants’ violation of the

   Sherman Act, 15 U.S.C.A. § 1, and are entitled to injunctive relief, costs, and attorneys’

   fees pursuant to the Clayton Act, 15 U.S.C.A. § 26.

507.      Unless enjoined, Defendants’ anticompetitive combination, conspiracy, and/or

   agreement will continue.

508.      Plaintiffs’ injuries are of the type the antitrust laws were designed to prevent and

   are a direct result of Defendants’ unlawful anticompetitive conduct.

509.      Plaintiffs and members of the Class seek an injunction against Defendants,

   preventing and restraining the Sherman Act violations alleged herein, costs, and

   attorneys’ fees. See 15 U.S.C.A. § 26.

                              VI.    INJUNCTIVE RELIEF

510.      Plaintiffs reallege and incorporate by reference all the foregoing allegations as

   though fully set forth herein.

511.      Pursuant to Fed. R. Civ. P. 65, and for the reasons enumerated in the Verified

   Complaint including Exhibits (which include a sworn Affidavit), Plaintiffs and all

   members of the proposed class move this Court for a preliminary injunction and

   temporary restraining order enjoining Defendants from forcing, ordering, and/or



                                            92
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 93 of 120 PAGEID #: 93




   requiring Plaintiffs to be vaccinated with the first shot of the Pfizer vaccine by September

   1, 2021, and the second shot by October 1, 2021, and from terminating them from

   employment, threatening directly or indirectly in any way to terminate, or in ANY way

   take adverse action against any Movant and/or Plaintiffs and any member of the proposed

   class of this class action, including requiring said Plaintiffs to disclose action in reliance

   on any records including medical records until after this Motion has been heard.

512.       Unless defendants are so restrained and enjoined by order of this court, Plaintiffs

   will suffer immediate and irreparable injury, loss, and damage as already alleged in this

   motion and as more fully described and set forth in the Verified Complaint and its

   Exhibits filed in this action. The Plaintiffs face the immediate loss of more than their

   jobs. They face the immediate and irreparable damage and loss to their careers,

   reputations, privacy, health, and needlessly face bankruptcy, foreclosure, and other

   financial losses.

513.       The reasons for this Motion are detailed in the Verified Complaint and Plaintiffs

   reply upon same.

514.       Courts must balance four facts of when considering whether to grant a

   preliminary injunction. In evaluating a request for a preliminary injunction, a district

   court must consider: (1) the plaintiff’s likelihood of success on the merits; (2) whether the

   plaintiff will suffer irreparable injury without a preliminary injunction; (3) whether

   issuance of a preliminary injunction would cause substantial harm to others; and (4)

   whether the public interest would be served by issuance of a preliminary injunction.

   McNeilly v. Land 684 F.3d 611, 615 (6th Cir. 2012) (quoting In re Eagle-Picker Indus.,

   Inc., 963 F.2d 855, 858 (6th Cir. 1992)).



                                             93
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 94 of 120 PAGEID #: 94




515.       A fair trial in a fair tribunal is a basic request of due process. Fairness of course

   requires an absence of actual bias in the trial of cases. In Re Murchinso, 349 U.S. 133,

   136-137 (1955).

516.       Lastly, when Plaintiffs have shown a substantial likelihood of success on the

   merits, as has been demonstrated here, “no substantial harm to others can be said to

   inhere in its enjoinment.” Déjà vu of Nashville v. Metro Gov’t of Nashville, 274 F.3d 377,

   400 (6th Cir. 2001) (citing Connection Distrib. Co. v. Reno, 154 F.3d 281, 288 (6th

   Cir.1998)).

517.       The four considerations applicable to preliminary injunctions are factors to be

   balanced and not prerequisites that must be satisfied.” In re Eagle-Picker Indus., Inc., 963

   F.2d at 859. These factors simply guide the discretion of the court; they are not meant to

   be rigid and unbending requirements. Northeast Ohio Coalition for the Homeless v.

   Husted, 696 F.3d 580 (6th Cir. 2012).

518.       When requesting the preliminary injunction, the movant need not prove the entire

   case. “[I]t is ordinarily sufficient if the plaintiff has raised questions going to the merits

   so serious, substantial, difficult and doubtful as to make them a fair ground for litigation

   and thus for more deliberate investigation.” Id. (quoting Six Clinic Holding Corp., II v.

   Cafcomp Sys., Inc., 119 F.3d 393, 402 (6th Cir. 1997) (Citation omitted)). As discussed

   below, these factors weigh in favor of raining a preliminary injunction here.

519.       Constitutional violations are routinely recognized as triggering irreparable harm

   unless they are promptly remedied. See e.g.., Elrod v. Burns, 429 U.S. 347, 373 (1976)

   (loss of constitutional “freedoms, for even minimal periods of time, unquestionably

   constitutes irreparable injury”). In fact, “when an alleged deprivation of a constitutional



                                              94
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 95 of 120 PAGEID #: 95




   right is involved, most courts hold that no further showing of irreparable injury is

   necessary.” Obergefell v. Kasich, 2013 WL 3814262, at *6 (S.D. Ohio 2013); 11A

   Federal Practice and Procedure Civ. §2948.1 (3d ed. & Supp.).

520.       Lastly, when Plaintiffs have shown a substantial likelihood of success on the

   merits, as has been demonstrated here, “no substantial harm to others can be said to

   inhere in its enjoinment.” Déjà vu of Nashville v. Metro Gov’t of Nashville, 274 F.3d

   377, 400 (6th Cir. 2001) (citing Connection Distrib. Co. v. Reno, 154 F.3d 281, 288 (6th

   Cir.1998)).

521.       For reasons discussed above, this Court should enter an order granting Plaintiffs’

   Motion for Temporary Restraining Order and/or Preliminary Injunction to enjoin

   Defendants as requested.

VII.   VIOLATION OF THE RIGHT TO REFUSE UNWANTED AND MEDICALLY
                      UNNECESSARY MEDICAL CARE


522.       Plaintiffs reallege and incorporate by reference the foregoing allegations as if

   fully set forth herein.

523.       The Policy requires Plaintiffs to take a vaccine without their consent, thereby

   depriving them of their ability to refuse unwanted medical care.

524.       The Supreme Court has recognized that the Ninth and Fourteenth Amendments

   protect an individual’s right to privacy. A “forcible injection … into a nonconsenting

   person’s body represents a substantial interference with that person’s liberty[.]”

   Washington v. Harper, 494 U.S. 210, 229 (1990).

525.       The common law baseline is also a relevant touchstone out of which grew the

   relevant constitutional law. See, e.g., Cruzan v. Dir., Mo. Dept of Public Health, 497 U.S.



                                            95
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 96 of 120 PAGEID #: 96




   261, 278 (1990) (“‘At common law, even the touching of one person by another without

   consent and without legal justification was a battery’). See W. Keeton, D. Dobbs, R.

   Keeton, & D. Owen, PROSSER AND KEETON ON LAW OF TORTS § 9, pp. 39-42 (5th

   ed. 1984).); Schloendorff v. Society of N.Y. Hosp., 211 N.Y. 125, 129-130, 105 N.E. 92, 93

   (1914) (Cardozo, J.) (‘Every human being of adult years and sound mind has a right to

   determine what shall be done with his own body; a surgeon who performs an operation

   without his patient’s consent commits an assault, for which he is liable in damages.’).

526.       Subsequent Supreme Court decisions have made explicit that the Constitution

   protects a person’s right to “refus[e] unwanted medical care.” Cruzan, 497 U.S. at 278;

   King v. Rubenstein, 825 F.3d 206, 222 (4th Cir. 2016) (recognizing same).

527.       This right is “so rooted in our history, tradition, and practice as to require special

   protection under the Fourteenth Amendment.” Washington v. Glucksberg, 521 U.S. 702,

   722 n.17 (1997).

528.      The Court has explained that the right to refuse medical care derives from the “well

   established, traditional rights to bodily integrity and freedom from unwanted touching.”

   Vacco v. Quill, 521 U.S. 793, 807 (1997).

529.      Coercing employees to receive an EUA vaccine for a virus that presents a near-zero

   risk of illness or death to them and which they are exceedingly unlikely to pass on to others,

   because of the safety measures inherent in the hospital setting and because some of those

   employees already possess natural immunity to the virus, violates the liberty and privacy

   interests that the Ninth and Fourteenth Amendments protect.

530.      When a policy implicates a fundamental right, through coercion or otherwise, the

   strict scrutiny standard “applies [;] a law will not be upheld unless the government



                                            96
     Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 97 of 120 PAGEID #: 97




        demonstrates that the law is necessary to further a compelling governmental interest and

        has been narrowly tailored to achieve that interest.” Mohamed v. Holder, 266 F. Supp. 3d

        868, 877 (E.D. Va. 2017).

     531.       Defendants cannot show that they have a compelling interest in coercing Plaintiffs

        into taking a COVID-19 vaccine, because by the nature of their employment, Plaintiffs

        already use all the tools available to prevent the spreading of infections, Covid-19 in

        particular.

     532.       The CDC recently acknowledged that vaccinated individuals appear to be spreading

        COVID-19 at rates similar to unvaccinated (but not naturally immune) people. That further

        underscores the arbitrary nature of the Policy. 26

     533.        Likewise, recent data from Israel suggest that individuals who receive the Pfizer

        Vaccine can pass the virus onto others a mere few months after receiving it. Yet, as of the

        writing of this Complaint, the CDC is not requiring booster shots.27

     534.       Even if Defendants could show a compelling interest in mandating vaccination, the

        Policy is not narrowly tailored to achieve such an interest. It ignores individual factors

        increasing (age, co-morbidity) or decreasing (having recovered from Covid) employees

        risks to themselves or others.

     535.       Had a vaccine been available then, such a blanket mandate may have appropriate

        when little was known at the beginning of the pandemic, but not when health safety

        measures have proven effective to reduce contamination and much is left unknow about

        the risks of the vaccines.



26
   Where’s the data? WASHINGTON POST (July 28, 2021), available at wapo.st/2THpmIQ (last visited August 12,
2021).
27
   Joint CDC and FDA Statement on Vaccine Boosters | HHS.gov (last visited August 12, 2021).

                                                    97
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 98 of 120 PAGEID #: 98




536.       The Policy forces Plaintiffs to choose between their health, their personal

   autonomy, and their careers.

537.       Plaintiffs will suffer damage from Defendants’ conduct. There is no adequate

   remedy at law, as there are no damages that could compensate Plaintiffs for the deprivation

   of their constitutional rights. They will suffer irreparable harm unless this Court enjoins

   Defendants from enforcing their Policy.

538.       Plaintiffs are entitled to a judgment declaring that the Policy violates their

   constitutional right to refuse medical treatment and an injunction restraining Defendants’

   enforcement of the Policy.

                             VIII. CRIMINAL COERCION

539.       Plaintiffs reallege and incorporate by reference the foregoing allegations as if fully

   set forth herein.

540.       Plaintiffs have the legal right to refuse to receive the Covid-19 vaccine.

541.       Defendants acted with the intent to compel Plaintiffs to receive the Covid-19

   vaccine with the threat of both termination and the subsequent impairment to the Plaintiffs’

   reputations in the medical field.

542.       The Defendants threatened Plaintiffs that unless they receive the Covid-19

   “vaccine,” their employment would be subsequently terminated.

543.       The Defendants knew that by singling out any employee whom had not received

   the vaccine, employees would be compelled to “comply” under the threatening pressure of

   being a virtual outcast amongst their colleagues.




                                             98
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 99 of 120 PAGEID #: 99




544.         Defendants    utilized   the   threat   of   being   ostracized   against   its   own

   physicians/employees to coerce them into “complying” and getting the Covid-19

   “vaccine.”

545.         As a result, Plaintiffs have suffered and will continue to suffer damages in an

   amount in an amount to be determined at trial.

546.         Defendants’ wrongful acts have caused injury to Plaintiffs including stress, mental

   and physical pain and suffering, mental anguish, inconvenience, and loss of enjoyment of

   life.

547.         Plaintiffs suffered these injuries as the result of Defendants’ actions and in all

   reasonable probability will continue to suffer these injuries in the future. Plaintiffs also

   seek punitive damages as the result of Defendant Hospitals’ malicious, reckless conduct.

548.         Plaintiffs are also entitled to recover treble damages as a result of Defendant

   Hospitals’ concerted actions.

       IX.     FRAUD IN THE CONCEALMENT AND CONSTRUCTIVE FRAUD

549.         Plaintiffs reallege and incorporate by reference the foregoing allegations as if fully

   set forth herein.

550.         The misrepresentations and/or concealments were made during Defendants’

   communications with Plaintiffs.

551.         Defendants were fully aware and/or recklessly ignored the inaccuracy of both the

   internal and external reporting regarding the Covid-19 numbers. These numbers include,

   but are not limited to;

                a. Covid-19 infection rates for the vaccinated/ unvaccinated,

                b. Covid-19 death rates for the vaccinate/ unvaccinated,



                                               99
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 100 of 120 PAGEID #: 100




                c. ICU bed occupancy attributable to vaccinated vs. non-vaccinated patients,

                d. Covid-19 vaccine adverse effects,

 552.        Defendants willfully concealed, covered up, destroyed, willfully and/or recklessly

    ignored the obvious evidence which, unfortunately for the Defendants, was contrary to the

    Defendant Hospitals’ intended narrative.

 553.        Defendants directly and indirectly, orally, and in writing, threatened, coerced, and

    pressured Plaintiffs to not discuss, disclose, or reveal evidence of the “reality” of Covid-

    19 and the Covid-19 vaccine and its impact on the general population.

 554.        Defendant Hospitals had a monetary interest in concealing the truth.

 555.        As a result, Plaintiffs have suffered and will continue to suffer damages in an

    amount in an amount to be determined at trial.

 556.        Defendants’ wrongful acts have caused injury to Plaintiffs including stress, mental

    and physical pain and suffering, mental anguish, inconvenience, and loss of enjoyment of

    life.

 557.        Plaintiffs suffered these injuries as the result of Defendants’ actions and in all

    reasonable probability will continue to suffer these injuries in the future. Plaintiffs also

    seek punitive damages as the result of Defendant Hospitals’ malicious, reckless conduct.

 558.        Plaintiffs are also entitled to recover treble damages as a result of Defendant

    Hospitals’ concerted actions.

        X.     TORTIOUS INTERFERENCE WITH PERSONAL HEALTHCARE

 559.        The Defendants have unilaterally declared there will be no medical exemptions and

    have ordered their physician groups to NOT grant medical exemptions no matter the facts.

    This is evil, criminal and actionable.



                                             100
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 101 of 120 PAGEID #: 101




                              XI.   FRAUDULENT INDUCEMENT

 560.       Plaintiffs reallege and incorporate by reference the foregoing allegations as if

    fully set forth herein.

 561.       Even though they are aware of the potential serious risks associated with Covid

    vaccines, in order to induce Plaintiffs to get vaccinated, Defendants have concealed those

    risks and misrepresented the benefits.

 562.       In fact, the newness of these vaccines and the fact that so little is known as of yet

    about the risks associated with them makes it impossible for Defendants to comply with

    their duty to disclose the risks and benefits associated with them

 563.       The safety and benefits of a vaccine are representations that are material to the

    decision of a person to get such vaccine.

 564.       Plaintiffs relied and WILL continue to rely on Defendants’ concealment. Had all

    the risks and lack of benefits (specifically for those Plaintiffs who have recovered from

    Covid-19) been disclosed (if they even could), Plaintiffs would not take or have taken the

    vaccines.

 565.       Plaintiffs have been and will continue to be harmed by Defendants’ concealment in

    that they were, are and will be forced, to undergo a procedure that they would not have

    wanted or do not want.

 566.       Defendants’ wrongful acts have caused injury to Plaintiffs. Plaintiffs have suffered

    lost wages, loss of earnings capacity, lost benefits, lost future earnings, mental anguish,

    inconvenience, and loss of enjoyment of life as a direct result of Defendants’ unlawful

    actions against them.




                                             101
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 102 of 120 PAGEID #: 102




 567.       Plaintiffs suffered these injuries as the result of Defendants’ actions and in all

    reasonable probability will continue to suffer these injuries in the future. Plaintiffs also

    seek punitive damages as the result of Defendants’ malicious, reckless conduct.

                        XII.   CIVIL AND CRIMINAL CONSPIRACY

 568.       Plaintiffs reallege and incorporate by reference the foregoing allegations as if fully

    set forth herein.

 569.       Defendants acted in concert – conspired- in imposing the vaccine mandate and

    forcing Plaintiffs to choose between their job or their health.

 570.       Defendants’ scheme seeks to achieve an illegal goal – the imposition of a vaccine

    that is experimental and in violation of Plaintiff’s constitutional rights.

 571.       Defendants’ actions are not reasonable in that they are not necessary to achieve the

    goal of limiting the spread of the Covid-19 vaccine.

 572.       Because of Defendants’ concerted actions, Plaintiffs who do not want the vaccine

    will not be able to work in other hospitals. Therefore, there is no meaningful choices for

    affected Plaintiffs in their field of employment.

 573.       Defendants are in fact taking away Plaintiffs’ livelihood.

 574.       As a result, Plaintiffs have suffered and will continue to suffer damages in an

    amount in an amount to be determined at trial.

 575.       Defendants’ wrongful acts have caused injury to Plaintiffs. Plaintiffs have suffered

    lost wages, loss of earnings capacity, lost benefits, lost future earnings, mental anguish,

    inconvenience, and loss of enjoyment of life as a direct result of Defendants’ unlawful

    actions against them.




                                             102
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 103 of 120 PAGEID #: 103




 576.       Plaintiffs suffered these injuries as the result of Defendants’ actions and in all

    reasonable probability will continue to suffer these injuries in the future. Plaintiffs also

    seek punitive damages as the result of Defendants’ malicious, reckless condition

    surrounding Plaintiffs’ termination.

   XIII. CIVIL LIABILITY FOR CRIMINAL CONDUCT KY “PENALTY NO BAR
          TO CIVIL RECOVERY” (KY. REV. STAT. ANN. § 446.070/ OH “CIVIL
           ACTION FOR DAMAGES FOR CRIMINAL ACT” (O.R.C. § 2307.60)

 577.       Plaintiffs reallege and incorporate by reference the foregoing allegations as if fully

    set forth herein.

 578.       Plaintiffs have been injured by the violation of all of the preceding and/or following

    statutes.

 579.       Consequently, Plaintiffs are entitled to such damages that have been sustained by

    reason of the violation per (statute).

 580.       As a result, Plaintiffs have suffered and will continue to suffer damages in an

    amount in an amount to be determined at trial.

 581.       Defendants’ wrongful acts have caused injury to Plaintiffs including stress, mental

    and physical pain and suffering, mental anguish, inconvenience, and loss of enjoyment of

    life.

 582.       Plaintiffs suffered these injuries as the result of Defendants’ actions and in all

    reasonable probability will continue to suffer these injuries in the future. Plaintiffs also

    seek punitive damages as the result of Defendant Hospitals’ malicious, reckless conduct.

 583.       Plaintiffs are also entitled to recover treble damages as a result of Defendant

    Hospitals’ concerted actions.

  XIV. VIOLATION OF AT-WILL EMPLOYMENT DOCTRINE/PUBLIC POLICY
                              EXCEPTION

                                             103
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 104 of 120 PAGEID #: 104




 584.       Plaintiffs reallege and incorporate by reference the foregoing allegations as if fully

    set forth herein.

 585.       Defendants’ Policy is in direct violation of Federal law, specifically 21 U.S. Code

    § 360bbb-3 – Authorization for medical products for use in emergencies.

 586.       That law states that where a medical product is “unapproved” then no one may be

    mandated to take it. At Section (e)(1)(A) of the aforementioned statute it states:

    With respect to the emergency use of an unapproved product, the Secretary, to the extent

    practicable given the applicable circumstances described in subsection (b)(1), shall, for a

    person who carries out any activity for which the authorization is issued, establish such

    conditions on an authorization under this section as the Secretary finds necessary or

    appropriate to protect the public health, including the following: (i) Appropriate conditions

    designed to ensure that the health care professionals administering the product are informed

    – (ii) of the significant known and potential benefits and risks of the emergency use of the

    product, and of the extent to which such benefits and risks are unknown; and (iii) of the

    alternatives to the product that are available, and of their benefits and risks. (iv)

    Appropriate conditions designed to ensure that individuals to whom the product is

    administered are informed— (v) that the Secretary has authorized the emergency use of the

    product; (vi) of the significant known and potential benefits and risks of such use, and of

    the extent to which such benefits and risks are unknown; and (vii) of the option to accept

    or refuse administration of the product, of the consequences, if any, of refusing

    administration of the product, and of the alternatives to the product that are available and

    of their benefits and risks.” (emphasis added).




                                             104
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 105 of 120 PAGEID #: 105




 587.       Defendants violated at least two quoted sections (ii and iii). Defendants did not

    advise Plaintiffs of the “known and potential benefits and risks of such emergency use of

    the product, and of the extent to which such benefits and risks are unknown” of the COVID-

    19 experimental vaccine. Additionally, Plaintiffs are not provided “the option to accept or

    refuse administration of the…” experimental vaccine as a condition for employment. Such

    conduct is in violation of the public policy of this state and is the basis for an exception to

    the at-will employment doctrine.

 588.       It is questionable for Defendants to require its employees to take the emergency

    experimental vaccine at this stage of the pandemic where so many people are vaccinated

    and/or have recovered from vaccines and where Plaintiffs evolved in an environment where

    protective measures in place where deemed sufficient to prevent the spread of the disease

    prior to the EUA of the vaccines.

 589.      Defendants’ Policy is also in direct violation of Plaintiffs’ right to receive unwanted

    and unnecessary medical care as afforded by the Ninth and Fourteenth Amendments

    protecting an individual’s right to privacy.

 590.      Plaintiffs suffered damages in an amount in an amount to be determined at trial.

 591.      Defendants’ wrongful acts have caused injury to Plaintiffs. Plaintiffs have suffered

    lost wages, loss of earnings capacity, lost benefits, lost future earnings, mental anguish,

    inconvenience, and loss of enjoyment of life as a direct result of Defendants’ unlawful

    actions against them.

 592.      Plaintiffs suffered these injuries as the result of Defendants’ actions and in all

    reasonable probability will continue to suffer these injuries in the future. Plaintiffs also

    seek punitive damages as the result of Defendants’ malicious, reckless conduct.



                                             105
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 106 of 120 PAGEID #: 106




               XV.      BREACH OF FIDUCIARY DUTY AND NEGLIGENCE

 593.         Plaintiffs reallege and incorporate by reference the foregoing allegations as if fully

    set forth herein.

 594.         Based upon all facts pled and to be proven, Defendants had a fiduciary duty by their

    position to protect Plaintiffs and were in positions of responsibility and trust.

 595.         As a result, Plaintiffs have suffered and will continue to suffer damages in an

    amount in an amount to be determined at trial.

 596.         Defendants’ wrongful acts have caused injury to Plaintiffs including stress, mental

    and physical pain and suffering, mental anguish, inconvenience, and loss of enjoyment of

    life.

 597.         Plaintiffs suffered these injuries as the result of Defendants’ actions and in all

    reasonable probability will continue to suffer these injuries in the future. Plaintiffs also

    seek punitive damages as the result of Defendant Hospitals’ malicious, reckless conduct.

 598.         Plaintiffs are also entitled to recover treble damages as a result of Defendant

    Hospitals’ concerted actions.

                                          XVI. DURESS

 599.         Plaintiffs reallege and incorporate by reference the foregoing allegations as if fully

    set forth herein.

 600.         Defendants created the illusory choice Plaintiffs to choose whether or not to receive

    the Covid-19 vaccine.

 601.         Defendants forced employees to comply and receive the Covid-19 vaccine.

 602.         Defendants are forcing Plaintiffs to receive the Covid-19 vaccine under economic

    duress.



                                               106
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 107 of 120 PAGEID #: 107




 603.       As a result, Plaintiffs have suffered and will continue to suffer damages in an

    amount in an amount to be determined at trial.

 604.       Defendants’ wrongful acts have caused injury to Plaintiffs including stress, mental

    and physical pain and suffering, mental anguish, inconvenience, and loss of enjoyment of

    life.

 605.       Plaintiffs suffered these injuries as the result of Defendants’ actions and in all

    reasonable probability will continue to suffer these injuries in the future. Plaintiffs also

    seek punitive damages as the result of Defendant Hospitals’ malicious, reckless conduct.

 606.       Plaintiffs are also entitled to recover treble damages as a result of Defendant

    Hospitals’ concerted actions.

                             XVII. DECLARATORY RELIEF

 607.       Plaintiffs reallege and incorporate by reference the foregoing allegations as if fully

    set forth herein.

 608.       Plaintiffs request the Court issue declaratory relief that (a.) 21 U.S. Code § 360bbb-

    3, Section (e)(1)(A) does not permit Defendants to coerce an employee to accept an FDA

    vaccine on penalty of termination or other sanctions. (b.) The doctrine of federal

    preemption invalidates and voids the Policy of each of Defendants.

 609.       Accordingly, Plaintiffs request a declaration that each of Defendants’ above-Policy

    is invalid.

                               XVIII. INJUNCTIVE RELIEF

 610.       Plaintiffs reallege and incorporate by reference the foregoing allegations as if fully

    set forth herein.




                                             107
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 108 of 120 PAGEID #: 108




 611.       Plaintiffs have been threatened for choosing not to take an FDA unapproved

    experimental vaccine which federal law states cannot be mandated because insufficient

    trials have been conducted and its long-term effects are not known. Currently there are

    many new reports of adverse effects and even deaths resulting from the experimental

    vaccine. Plaintiffs might be terminated for refusing to take an experimental vaccine which

    federal law states cannot be mandated, constitutes a retaliatory discharge under

    Ohio/Kentucky law and a violation of their constitutional right under the Ninth and

    Fourteenth Amendment of the United States Constitution.

 612.        “The purpose of a preliminary injunction is simply to preserve the status

    quo[,]” United States v. Edward Rose & Sons, 384 F.3d 258, 261 (6th Cir. 2004), i.e., “to

    preserve the parties' relative positions in order to prevent irreparable injury prior to

    trial.” Montgomery v. Carr, 848 F. Supp. 770, 779 (S.D. Ohio 1993).

 613.       Irreparable injury to the Plaintiffs will result from their being obligated to take the

    vaccine or be terminated.

 614.       Therefore, Plaintiffs respectfully request this Court issue a temporary injunction,

    after notice and hearing, restraining the Defendants, their agents, representatives, or anyone

    acting on their behalf until further order of the Court from requiring them be vaccinated or

    terminating Plaintiffs for the sole reason of their refusal to be vaccinated.

   XIX. INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS (OUTRAGE)

 615.       Defendants’ conduct as described above was intentional and reckless.

 616.       Defendants’ behavior is outrageous and offends against the generally accepted standards

    of morality.

 617.       It was the proximate and actual cause of Plaintiff’s psychological injuries, emotional

    injuries, mental anguish, suffering, and distress.

                                                 108
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 109 of 120 PAGEID #: 109



 618.        Plaintiff suffered severe distress and anguish so serious and of a nature that no reasonable

    man or woman would be expected to endure.


   XX.      VIOLATION OF THE UNCONSTITUTIONAL CONDITIONS DOCTRINE
             AND THE FOURTEENTH AMENDMENT’S RIGHT TO DUE PROCESS

 619.        Plaintiffs reallege and incorporate by reference the foregoing allegations as if fully

    set forth herein.

 620.        These claims are admittedly made as an extension of existing law or new law.

    Government controls the hospitals.

 621.        Unconstitutional conditions case law often references the existence of varying

    degrees of coercion. According to that body of law, Defendant cannot impair Plaintiffs’

    right to refuse medical care through subtle forms of coercion any more than it could through

    an explicit mandate. See, e.g., Koontz v. St. Johns River Water Mgmt. Dist., 570 U.S. 595

    (2013) (“[U]nconstitutional conditions doctrine forbids burdening the Constitution’s

    enumerated rights by coercively withholding benefits from those who exercise them”);

    Memorial Hosp. v. Maricopa Cty., 415 U.S. 250 (1974) (“[An] overarching principle,

    known as the unconstitutional conditions doctrine … vindicates the Constitution’s

    enumerated rights by preventing the government from coercing people into giving them

    up”).

 622.        The Due Process Clause of the Fourteenth Amendment provides: “nor shall any

    state deprive any person of life, liberty, or property, without due process of law … .” U.S.

    Const., amend. XIV, sec. 1.

 623.        Plaintiffs possesses both a liberty interest in his bodily integrity.

 624.        It is less appreciated in legal circles that, to prevail, unconstitutional conditions

    claims do not need to establish that a challenged government policy amounts to coercion.

                                                109
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 110 of 120 PAGEID #: 110




    Instead, it is sufficient that the state policy burden a constitutional right by imposing undue

    pressure on an otherwise voluntary choice with a nexus to the exercise of a constitutional

    right. In other words, the presence of some remaining voluntarism after new conditions are

    imposed on the exercise of a constitutional right does not stand as a barrier to establishing

    successful unconstitutional conditions claim. This is especially true when a government

    actor couples an unconstitutional condition with a procedural system stacked against the

    right-holder.

 625.      For example, in Speiser v. Randall, 357 U.S. 513 (1958), the Court invalidated a

    loyalty oath imposed as a condition for veterans to obtain a state property tax exemption,

    even though (a) California citizens were not required to own real property, of course; (b)

    California veterans could freely opt not to seek the exemption and simply pay the

    unadorned tax; and (c) California was not even obligated to provide veterans with the

    exemption but rather the exemption was a mere privilege.

 626.      The Speiser Court deemed the oath condition unconstitutional in part because the

    burden to establish qualification for the exemption was placed on applicants. See id. at 522.

    The question the Supreme Court saw itself deciding was “whether this allocation of the

    burden of proof, on an issue concerning freedom of speech, falls short of the requirements

    of due process.” Id. at 523.

 627.      The Court addressed this question by stating the guiding principle that

           Where one party has at stake an interest of transcending value—as a criminal
           defendant his liberty—this margin of error is reduced as to him by the process of
           placing on the other party the burden of producing a sufficiency of proof in the first
           instance …. [But] Due process commands that no man shall lose his liberty unless
           the Government has borne the burden of producing the evidence and convincing
           the factfinder of his guilt.

           Id. at 525-26.

                                             110
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 111 of 120 PAGEID #: 111




 628.      Here, the analogue of the criminal defendant rights of “transcending value”

    referenced in Speiser are the liberty rights of all persons to be free of unconsented-to bodily

    intrusions and medical interventions. This means that unconstitutional conditions doctrine

    and due process rights combine to invalidate the Policy. That result occurs because

    Defendants have not and cannot show that the school’s forcing Plaintiffs to take the vaccine

    reduces any risk that he will become infected with and spread the virus. See also Lawrence

    v. Texas, 539 U.S. 558, 562 (2003) (The Due Process Clause protects “liberty of the person

    both in its spatial and in its more transcendent dimensions”).

 629.      Similar to the California law in Speiser “creat[ing] the danger that … legitimate

    utterance will be penalized,” 357 U.S. at 526, the process Defendants have established in

    relation to taking COVID-19 vaccines poses dangers to Plaintiffs’ health (and thus to their

    liberty interests) as well as threatening their with various forms of penalties and other

    detriments.

 630.      Indeed, more so than in Speiser, the factual issues involved in this case are complex.

    “How can a claimant … possibly sustain the burden of proving the negative of these

    complex factual elements? In practical operation, therefore, this procedural device must

    necessarily produce a result which the State could not command directly.” Id. There is

    perhaps no better encapsulation by the Supreme Court of how unconstitutional conditions

    doctrine and Due Process can and do intersect and reinforce one another. See also id. at

    529 (“The State clearly has no such compelling interest at stake as to justify a short-cut

    procedure which must inevitably result in suppressing protected speech.”). The

    Commonwealth of Kentucky similarly possesses no compelling interest that could justify




                                             111
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 112 of 120 PAGEID #: 112




    its defective Policy that will inevitably result in at least some unwarranted medical

    intrusions into the bodies of members of the Defendants community.

 631.      For these reasons, Defendants cannot by means of its Policy effectively flip the

    burden of proof and require Plaintiffs to prove that it is safe for him to work without being

    vaccinated. And setting up such a process, which is what Defendant’s Policy does, thereby

    represents a concurrent procedural due process violation and an unconstitutional condition

    burdening his liberty interests to be free of unwanted medical interventions.

 632.      Speiser also rests on the mismatch between the loyalty oath California required and

    the grant of a property tax exemption to veterans. “[T]he State is powerless to erase the

    service which the veteran has rendered his country; though he be denied a tax exemption,

    he remains a veteran.” Id. at 528. 36.

                 XXI. VIOLATION OF THE SUPREMACY CLAUSE

 633.      Plaintiff realleges and incorporates by reference all the foregoing allegations as

    though fully set forth herein.

 634.      Defendants’ Policy requires Plaintiffs to receive a vaccine in order to work

    effectively without regard to their natural immunity or the health risks they face.

 635.      They also must divulge personal medical information by uploading it into an online

    portal and is threatened with disciplinary action if he declines to comply with these

    arbitrary mandates.

 636.      The Policy thus coerces or, at the very least, unduly pressures Plaintiffs into getting

    a vaccine that FDA approved only for emergency use.

 637.      The United States Constitution and federal laws are the “Supreme Law of the Land”

    and supersede the constitutions and laws of any state. U.S. Const. art. VI, cl. 2.



                                             112
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 113 of 120 PAGEID #: 113




 638.      “State law is pre-empted to the extent that it actually conflicts with federal law.”

    English v. General Elec. Co., 496 U.S. 72, 79 (1990) (internal citations and quotation marks

    omitted).

 639.      Federal law need not contain an express statement of intent to preempt state law for

    a court to find any conflicting state action invalid under the Supremacy Clause. See Geier

    v. American Honda, 520 U.S. 861, 867-68 (2000).

 640.      Rather, federal law preempts any state law that creates “an obstacle to the

    accomplishment and execution of the full purposes and objectives of Congress.” Arizona

    v. United States, 567 U.S. 387, 399-400 (2012).

 641.      The EUA statute mandates informed and voluntary consent. See John Doe No. 1 v.

    Rumsfeld, No. Civ. A. 03-707(EGS), 2005 WL 1124589, *1 (D.D.C. Apr. 6, 2005)

    (allowing use of anthrax vaccine pursuant to EUA “on a voluntary basis”). See also 21

    U.S.C. § 360bbb3(e)(1)(A)(ii).

 642.      It expressly states that recipients of products approved for use under it be informed

    of the “option to accept or refuse administration,” and of the “significant known and

    potential benefits and risks of such use, and of the extent to which such benefits and risks

    are unknown.” Id.

 643.      Since Defendants’ Policy coerces Plaintiffs by making enjoyment of their

    constitutionally and statutorily protected consent rights contingent upon receiving an

    experimental vaccine, it cannot be reconciled with the letter or spirit of the EUA statute.

    See 21 U.S.C. § 360bbb-3.

 644.      The conflict between the Policy and the EUA statute is particularly stark given that

    the statute’s informed consent language requires that recipients be given the “option to



                                            113
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 114 of 120 PAGEID #: 114




    refuse” the EUA product. That is at odds with the Policy’s forcing Plaintiffs to sustain

    significant injury to their career if they do not want to take the vaccine (in light of masking,

    frequent testing, social distancing, and looming disciplinary action).

 645.       Put differently, the Policy frustrates the objectives of the EUA process. See Geier,

    520 U.S. at 873 (citing Hines v. Davidowitz, 312 U.S. 52, 67 (1941)).

 646.       As noted above, OLC made a memorandum available to the public on July 27, 2021

    (dated July 6, 2021) opining that the EUA status of a medical product does not preclude

    vaccine mandates that might be imposed by either the public or private sectors. See

    “Memorandum Opinion for the Deputy Counsel to the President,” Whether Section 564 of

    the Food, Drug, and Cosmetic Act Prohibits Entities from Requiring the Use of a Vaccine

    Subject to an Emergency Use Authorization (July 6, 2021) (OLC Op.) at 7-13, available at

    https://www.justice.gov/olc/file/1415446/download (last visited Aug.1, 2021).

 647.       Of course, the separation of powers dictates that this Court is not bound by the OLC

    Opinion—an advisory opinion written by the Executive Branch for the Executive Branch.

    See Citizens for Responsibility & Ethics in Wash. v. Office of Admin., 249 F.R.D. 1 (D.C.

    Cir. 2008) (“OLC opinions are not binding on the courts[; though] they are binding on the

    executive branch until withdrawn by the Attorney General or overruled by the courts[.]”)

    (cleaned up).

 648.       Relatedly, the Justice Department until only days ago took a very different

    approach. See Attorney General Memorandum, Balancing Public Safety with the

    Preservation      of     Civil      Rights      (Apr.     27,      2020),      available      at

    https://www.justice.gov/opa/page/ file/1271456/download (last visited Aug. 1, 2021,

    2021) (“If a state or local ordinance crosses the line from an appropriate exercise of



                                              114
     Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 115 of 120 PAGEID #: 115




         authority to stop the spread of COVID-19 into an overbearing infringement of

         constitutional and statutory protections, the Department of Justice may have an obligation

         to address that overreach in federal court.”). See also Kevin Liptak, CNN, Biden Jumps

         Into Vaccine Mandate Debate as VA Requires Health Workers to Get Vaccinated (July 26,

         2021) (“The [new OLC] opinion marks a reversal from the previous administration. Last

         year, Attorney General William Barr used the Justice Department’s legal power to try to

         fight certain Covid restrictions, including joining some businesses that sought to overturn

         state mask mandates.”), available at cnn.it/37bwAbl (last visited Aug. 1, 2021).

      649.        Moreover, the OLC Opinion is entirely silent on the issue of preemption. As such,

         it cannot be read even as offering a potentially persuasive legal view on whether the

         Defendant Policy is preempted by the EUA statute or not. In light of what this Count pleads,

         the OLC opinion is a legal non sequitur.

      650.        The OLC Opinion is also premised on faulty reasoning. While recognizing that

         EUA products have “not yet been generally approved as safe and effective,” and that

         recipients must be given “the option to accept or refuse administration of the product,” the

         Opinion nevertheless maintains that the EUA vaccines can be mandated. OLC Op. at 3-4,

         7.

      651.        According to OLC, the requirement that recipients be “informed” of their right to

         refuse the product does not mean that an administrator is precluded from mandating the

         vaccine. All that an administrator must do, in OLC’s view, is tell the recipient they have

         the option to refuse the vaccine. Id. at 7-13.28 That facile interpretation sidesteps the fact


28
  The OLC opinion is as irrelevant to the constitutional questions in this case posed by Counts I and II as it is to the
preemption questions in Count III. For it was no answer in Speiser to the due process and unconstitutional
conditions problems created by California’s property tax exemption and oath system to quickly breathe a sigh of
relief because California tax authorities could simply tell veterans applying for the tax exemption that they could

                                                          115
 Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 116 of 120 PAGEID #: 116




        that the Policy’s employment consequences effectively coerce or at least unconstitutionally

        leverage the community into taking the vaccine, reducing to nothingness both the

        constitutional and statutory rights of informed consent. This approach of stating the

        obvious but ignoring competing arguments is likely why the Opinion remained mum on

        the doctrine of preemption.

    652.         Recognizing the illogic of the Opinion and its inability to square its construction

        with the text of the EUA statute, OLC admits that its “reading … does not fully explain

        why Congress created a scheme in which potential users of the product would be informed

        that they have ‘the option to accept or refuse’ the product.” Id. at 10. This understatement

        would be droll but for the serious rights at stake, especially given that the elephant in the

        room—which the OLC Opinion ignores—is the Supremacy Clause and the preemption

        doctrine that Clause powers. In truth, Congress called for potential users to be informed

        precisely so that they could refuse to receive an EUA product. OLC’s obtuse reading of the

        statute blinks reality.

    653.         In other words, nothing in the OLC Opinion addresses the fact that if it were taken

        as a blanket authorization for state and local governments to impose vaccine mandates, a

        vital portion of the EUA statute’s text would be rendered superfluous. See, e.g., TRW Inc.

        v. Andrews, 534 U.S. 19, 31 (2001) (“It is a cardinal principle of statutory construction that

        a statute ought, upon the whole, to be so construed that, if it can be prevented, no clause,

        sentence, or word shall be superfluous, void, or insignificant.”) (cleaned up).

    654.         Yet, OLC turns around and claims that Congress would have explicitly stated if it

        intended to prohibit mandates for EUA products. Id. at 8-9. But Congress did say so. The


just go away and forgo the tax exemption. The Constitution and the text of congressional statutes cannot be so
easily dodged.

                                                       116
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 117 of 120 PAGEID #: 117




    plain language states that the recipient of an EUA vaccine must be informed “of the option

    to accept or refuse the product.” 21 U.S.C. § 360bbb-3(e)(1)(A)(ii). Especially when read

    against the backdrop of what the Constitution requires and against the common law rules

    from which the constitutional protections for informed consent arose, Congress’s intent to

    protect informed consent is pellucid. And Congress “is understood to legislate against a

    background of commonlaw … principles,” Astoria Fed. Sav. & Loan Assn. v. Solimino,

    501 U.S. 104, 108 (1991).

 655.      The EUA statute’s prohibition on mandating EUA products is reinforced by a

    corresponding provision that allows the President, in writing, to waive the option of those

    in the U.S. military to accept or refuse an EUA product if national security so requires. 10

    U.S.C. § 1107a(a)(1). That provision would be redundant if consent could be circumvented

    merely by telling a vaccine recipient that he or she is free to refuse the vaccine but would

    nonetheless encounter various adverse consequences that violated unconstitutional

    conditions doctrine.

 656.      To circumvent the statutory text about the military waiver, OLC spins out a tortured

    argument under which the President’s waiver would merely deprive military members of

    their rights to know that they can refuse the EUA product—rather than waiving their rights

    to actually refuse the product. OLC Op. at 14-15.

 657.      Unsurprisingly, OLC’s strained reading runs counter the Department of Defense’s

    understanding of this statutory provision. As the OLC Opinion acknowledges, “DOD

    informs us that it has understood section 1107a to mean that DOD may not require service

    members to take an EUA product that is subject to the condition regarding the option to




                                            117
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 118 of 120 PAGEID #: 118




    refuse, unless the President exercises the waiver authority contained in section 1107a.” Id.

    at 16 (citing DOD Instruction 6200.02, § E3.4 (Feb. 27, 2008)).

 658.       OLC even acknowledges that its opinion is belied by the congressional conference

    report, which also contemplated that 10 U.S.C. § 1107a(a)(1) “would authorize the

    President to waive the right of service members to refuse administration of a product if the

    President determines, in writing, that affording service members the right to refuse a

    product is not feasible[.]” Id. (quoting H.R. Rep. No. 108-354, at 782 (2003) (Conf. Rep.)).

 659.       Unlike OLC, this Court must not ignore the plain statutory prohibition on

    mandating EUA products. Though released to much fanfare in the media, the Court should

    discount the severely flawed OLC Opinion in its entirety, affording it no weight in this

    litigation.

 660.       Just as Congress prohibited the federal government from mandating EUA products,

    the state governments cannot do so, for the Supremacy Clause dictates that the EUA statute

    must prevail over conflicting state law or policy.

 661.       Defendants’ Policy is thus preempted by federal law. See U.S. Const. art. VI, cl. 2;

    see also Kindred Nursing Ctrs. Ltd P’ship v. Clark, 137 S. Ct. 1421 (2017) (holding that

    Federal Arbitration Act preempted incompatible state rule); Hughes v. Talen Energy

    Marketing, LLC, 136 S. Ct. 1288, 1297 (2016) (“federal law preempts contrary state law,”

    so “where, under the circumstances of a particular case, the challenged state law stands as

    an obstacle to the accomplishment and execution of the full purposes and objectives of

    Congress” the state law cannot survive).

 662.       Defendants’ Policy is invalid pursuant to Article VI, Cl. 2 of the United States

    Constitution, and must be enjoined and set aside.



                                            118
Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 119 of 120 PAGEID #: 119




                           XXII. NUREMBERG CODE OF 1947

 663.       The right to avoid the imposition of human experimentation is fundamental, rooted

    in the Nuremberg Code of 1947, has been ratified by the 1964 Declaration of Helsinki and

    further codified in the United States Code of Federal Regulations. In addition to the United

    States regarding itself as bound by these provisions, these principles were adopted by the

    FDA in its regulations requiring the informed consent of human subjects for medical

    research. It is unlawful to conduct medical research, even in the case of an emergency,

    unless steps are taken to secure informed consent of all participants.

                               XXIII. 28 U.S.C § 1983 CLAIM

 664.       Defendants’ conduct as described in the Complaint supports a claim under Section

    28 U.S.C. § 1983.

                                 XXIV. ATTORNEYS FEES

 665.       Plaintiffs reallege and incorporate by reference the foregoing allegations as if fully

    set forth herein.

 666.       Plaintiffs request this Court award them their reasonable and necessary attorney

    fees and costs incurred in prosecuting this action.

 WHEREFORE, Plaintiffs respectfully request that the court:

 1. A declaratory judgment that each of Defendants’ Policy infringes upon Plaintiffs

    constitutionally protected rights to protect their bodily integrity and to refuse unnecessary

    medical treatment;

 2. Judgment in favor of Plaintiffs and an award to Plaintiffs of compensatory, all actual,

    exemplary, special, and statutory, treble and consequential, damages, including interest, in

    an amount to be proven at trial;



                                            119
 Case: 1:21-cv-00576-TSB Doc #: 1 Filed: 09/03/21 Page: 120 of 120 PAGEID #: 120




   3. A declaratory judgment that each of Defendants’ Policy is invalid under 21 U.S. Code §

       360bbb-3, Section (e)(1)(A);

   4. A declaratory judgment that each of Defendants’ Policy is in violation of public policy;

   5. An award of their reasonable and necessary attorneys’ fees and costs incurred in

       prosecuting this action; and

   6. Schedule this matter for a temporary injunction hearing enjoining the Defendants from

       terminating, demoting, or taking any negative action against Plaintiffs for refusing to take

       a mandatory vaccine and blocking discriminatory testing and any other relief to which the

       Plaintiffs may show themselves entitled.

   7. All other review to which they are entitled, including a jury trial.

                                                             Respectfully submitted,



                                                             /s/ Glenn D. Feagan_______
                                                             Deters Law
                                                             5247 Madison Pike
                                                             Independence, Kentucky 41051
                                                             859-363-1900
                                                             gfeagan@feaganlaw.com



                                        JURY DEMAND
Plaintiff make a demand for a jury under all claims.



                                                             /s/ Glenn D. Feagan_______
                                                             Glenn D. Feagan (#0041520)




                                               120
